UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008  June 30, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Diversified Income Fund Putnam Investments is pleased to provide this semiannual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are also pleased to announce that Robert L. Reynolds, a leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, will take on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success. He was Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007, and President of Fidelitys Institutional Retirement Group from 1996 to 2000. Mr. Reynolds appointment is another example of Putnams ongoing efforts to exceed our shareholders expectations. INVESTMENT OBJECTIVE As high a level of current income as management believes is consistent with preservation of capital PORTFOLIO The fund invests across all sectors of the global bond markets and across the credit spectrum NET ASSET VALUE June 30, 2008 Class IA $7.95 Class IB $7.87 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 6/30/08) IA Shares* IB Shares** 6 months 4.20% 4.14% 1 year 2.20 2.23 5 years 29.00 27.69 Annualized 5.22 5.01 10 years 56.13 52.74 Annualized 4.56 4.33 Life 118.99 112.75 Annualized 5.44 5.24 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Commencement of operations September 15, 1993. **Commencement of operations April 6, 1998. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. CREDIT QUALITY Aaa 51.04% Ba 14.26% Aa 4.87% B 13.69% A 3.29% Other 5.44% Baa 7.41% Portfolio composition and credit quality will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 6/30/08 and may not reflect trades entered on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK The past six months included the most volatile period for the fixed-income credit markets that the portfolio team has seen in 20 years, with some signs of recovery emerging in the latter half of the period. From late 2007 and into early 2008, because of the multiple problems affecting the credit markets, the flight-to-quality trade into Treasury and international government securities dominated the marketplace. Many investors fled even the highest quality credit instruments, especially mortgages. The funds exposure to subprime securities was minimal during the recent credit crisis, having been sharply reduced as early as November 2006. The funds class IA shares had a loss of 4.20% at net asset value for the six months ended June 30, 2008. As stated, the first three months of 2008 were extremely difficult for the credit markets. In January, the markets faced the additional challenge of a decline in U.S. consumer spending, with domestic unemployment at the highest level we have seen for many years. As news headlines highlighted a series of significant write-downs of structured securities and depressed earnings for prominent financial firms in the United States and Europe, global credit markets became increasingly illiquid. Market uncertainty peaked on March 17, with the collapse of Bear Stearns. The Feds response to these events was initially cautious, but the extreme pressure on global liquidity forced the Fed to act decisively, cutting the federal funds rate by two and three-quarter percentage points over six Federal Open Market Committee (FOMC) meetings from October 2007 through April 2008. The Fed also employed a number of creative measures in an attempt to restore liquidity to the markets, 2 such as extending substantial credit to commercial and investment banks. The fund holds significant weights to corporate and mortgage-related securities, all of which lagged in an environment where investors were highly concerned about safety. These exposures hurt performance. The fund benefited from its focus on steeper yield curves by emphasizing shorter-term securities and underweighting longer-term issues. To compensate for the increased risk of inflation that the team anticipates worldwide, the fund is holding a significant position in inflation-linked instruments. In addition, because the management team believes that the market is presenting some of the best opportunities buyers have seen in two decades, the team increased the funds positions within very high-quality mortgage and mortgage-backed securities with two- to five-year time horizons at several points during recent periods of volatility. Management believes it has done so without significantly increasing the portfolios credit risk going forward. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. RISK COMPARISON This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. The funds Morningstar Risk is shown alongside that of the average variable annuity/variable life fund (VA/L) in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of June 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available.Those measures are weighted and averaged to produce the funds Morningstar Risk.The information shown is provided for the funds class IB shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved.The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. MANAGEMENT TEAM The fund is managed by the Putnam Core Fixed-Income and Fixed-Income High-Yield teams. D. William Kohli is the Portfolio Leader. Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon are the Portfolio Members. During the reporting period ended June 30, 2008, there were no changes to the management team. Listed below are the Putnam Funds managed by these team members, who may also manage other retail mutual fund counterparts to the Putnam VT Funds or other accounts advised by Putnam Management or an affiliate. Name Portfolio Leader Portfolio Member Michael Atkin None VT Diversified Income Fund Global Income Trust Master Intermediate Income Trust Premier Income Trust Rob Bloemker VT American Government Income Fund VT Diversified Income Fund VT Income Fund Global Income Trust U.S. Government Income Trust Premier Income Trust Master Intermediate Income Trust D. William Kohli VT Diversified Income Fund None Global Income Trust Master Intermediate Income Trust Premier Income Trust Kevin Murphy None VT Diversified Income Fund VT Income Fund Master Intermediate Income Trust Premier Income Trust VT Utilities Growth and Income Fund Paul Scanlon VT High Yield Fund VT Diversified Income Fund Floating Rate Income Fund Master Intermediate Income Trust High Yield Advantage Fund Premier Income Trust Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2008, to June 30, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 6/30/08 ENDED 6/30/08 Class IA Class IB Class IA Class IB VT Diversified Income Fund Expenses paid per $1,000 $3.65 $4.87 $3.77 $5.02 Ending value (after expenses) $958.00 $958.60 $1,021.13 $1,019.89 Annualized expense ratio 0.75% 1.00% 0.75% 1.00% Lipper peer group avg. expense ratio* 0.74% 0.99% 0.74% 0.99% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce subaccount expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the fund's expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal-year end data available for the peer group funds as of 6/30/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In May 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, 5 changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT Diversified Income Fund 50th 36th (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. 6 Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 7 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT Diversified Income Fund 66th (51) 51st (50) 20th (40) Lipper VP (Underlying Funds)  General Bond Funds See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management 8 provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More recent peer group rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (June 30, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 6/30/08 period rank period rank period rank Putnam VT Diversified Income Fund 87% (51/58) 26% (12/46) 69% (15/21) Lipper VP (Underlying Funds)  General Bond Funds Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited and the Sub-Advisory Contract among Putnam Management, Putnam Investments Limited andThe Putnam Advisory Company In May 2008, the Trustees approved a new sub-management contract between Putnam Management and PIL in respect of certain funds in Putnam Variable Trust, under which PILs London office would begin managing a separate portion of the assets of Putnam VT Global Asset Allocation Fund, in addition to several other funds in Putnam Variable Trust for which PILs London office already managed a separate portion of their assets. Also in May 2008, the Trustees approved a new sub-advisory contract among Putnam Management, PIL and PAC in respect of certain funds in Putnam Variable Trust, under which PACs Tokyo branch would begin providing non-discretionary investment services to Putnam VT International Equity Fund, and PACs Singapore branch would begin providing discretionary investment management services to Putnam VT International Equity Fund, Putnam VT Global Asset Allocation Fund, Putnam VT Global Equity Fund, Putnam VT International Growth and Income Fund, Putnam VT International New Opportunities Fund, Putnam VT Research Fund and Putnam VT Utilities Growth and Income Fund. The Contract Committee reviewed information provided by Putnam Management, PIL and PAC and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management contract in respect of certain funds in Putnam Variable Trust, effective May 15, 2008, and the sub-advisory contract in respect of certain funds in Putnam Variable Trust, effective June 30, 2008 for Putnam VT International Equity Fund and April 30, 2009 for the other funds in Putnam Variable Trust that will receive services from PAC. The Trustees considered numerous factors they believed relevant in approving your funds sub-management and sub-advisory contracts, including Putnam Managements belief that the interest of shareholders would be best served by utilizing investment professionals in PILs London office and PACs Tokyo and Singapore offices to manage a portion of certain funds assets and PILs and PACs expertise in managing assets invested in European and Asian markets, respectively. The Trustees also considered that applicable securities laws require a sub-advisory relationship among Putnam Management, PIL and PAC in order for Putnams investment professionals in London, Tokyo and Singapore to be involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, that Putnam Management and/or PIL, but not your fund, would pay the sub-advisory fee to PAC for its services, and that the sub-management and sub-advisory relationships with PIL and PAC, respectively, will not reduce the nature, quality or overall level of service provided to the applicable funds. 9 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 10 Putnam VT Diversified Income Fund The funds portfolio 6/30/08 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (85.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from August 20, 2037 to October 20, 2037 $2,799,897 $2,895,050 U.S. Government Agency Mortgage Obligations (84.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from May 1, 2021 to September 1, 2021 526,350 539,759 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from October 1, 2033 to November 1, 2037 5,535,747 5,703,384 6 1/2s, TBA, July 1, 2038 1,000,000 1,028,594 6 1/2s, TBA, August 1, 2034 1,000,000 1,025,391 6s, with due dates from May 1, 2035 to September 1, 2037 5,474,805 5,540,440 6s, May 1, 2021 1,316,680 1,350,831 6s, TBA, July 1, 2038 4,000,000 4,034,688 5 1/2s, December 1, 2037 1,881,448 1,856,754 5 1/2s, with due dates from February 1, 2020 to March 1, 2021 1,036,641 1,049,907 5 1/2s, TBA, August 1, 2038 7,000,000 6,880,508 5 1/2s, TBA, July 1, 2038 174,000,000 171,444,375 5s, with due dates from December 1, 2019 to June 1, 2021 430,994 429,876 5s, TBA, August 1, 2038 53,000,000 50,672,971 5s, TBA, July 1, 2038 116,000,000 111,151,560 4 1/2s, with due dates from August 1, 2033 to May 1, 2034 2,389,130 2,220,168 364,929,206 Total U.S. government and agency mortgage obligations (cost $368,073,955) $367,824,256 U.S. TREASURY OBLIGATIONS (10.2%)* Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $6,389,000 $7,870,449 U.S. Treasury Notes 4 1/4s, August 15, 2013 16,078,000 16,776,388 U.S. Treasury Strip zero %, November 15, 2024 40,835,000 19,131,279 Total U.S. treasury obligations (cost $39,790,192) $43,778,116 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* Principal amount Value Asset Backed Funding Certificates 144A FRB Ser. 06-OPT3, Class B, 4.983s, 2036 $43,000 $2,458 Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 3,781,000 3,567,337 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.838s, 2049 $148,000 $144,324 Ser. 07-2, Class A2, 5.634s, 2049 (F) 439,000 430,277 Ser. 05-6, Class A2, 5.165s, 2047 980,000 967,389 Ser. 07-5, Class XW, Interest only (IO), 0.607s, 2051 44,470,532 1,098,147 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 121,273 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 222,705 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.991s, 2036 2,790,280 2,218,273 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 4.471s, 2022 476,000 390,320 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 1.55s, 2037 1,206,225 152,105 Ser. 07-1, Class S, IO, 1.211s, 2037 3,073,653 300,603 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 2,095,782 1,620,301 FRB Ser. 05-7, Class 23A1, 5.694s, 2035 1,881,227 1,444,406 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.448s, 2032 189,000 176,579 Ser. 07-PW17, Class A3, 5.736s, 2050 1,832,000 1,756,375 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.063s, 2050 52,695,011 439,123 Broadgate Financing PLC sec. FRB Ser. D, 6.802s, 2023 (United Kingdom) GBP 296,425 444,603 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.208s, 2036 $1,400,763 1,017,616 FRB Ser. 06-AR7, Class 2A2A, 5.662s, 2036 2,843,061 2,139,403 IFB Ser. 07-6, Class 2A5, IO, 4.168s, 2037 1,345,686 97,254 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A4, 5.658s, 2048 94,000 92,557 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.067s, 2044 30,730,556 215,338 Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 5.118s, 2034 1,690,535 88,489 Ser. 06-J8, Class A4, 6s, 2037 2,167,432 1,766,457 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 (F) 1,744,579 1,575,178 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.713s, 2035 3,298,131 2,572,542 Ser. 05-2, Class 2X, IO, 1.16s, 2035 2,158,012 44,509 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 3.597s, 2035 1,689,072 110,077 11 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.005s, 2039 $711,000 $704,906 Ser. 07-C5, Class A3, 5.694s, 2040 9,180,000 8,837,164 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 3.083s, 2017 179,000 167,365 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class L, 4.321s, 2020 534,000 456,570 FRB Ser. 05-TFLA, Class K, 3.771s, 2020 291,000 244,440 Ser. 98-C2, Class F, 6 3/4s, 2030 1,198,000 1,173,154 Ser. 98-C1, Class F, 6s, 2040 758,000 530,600 Ser. 02-CP5, Class M, 5 1/4s, 2035 (F) 275,000 83,984 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.771s, 2031 2,717,470 82,795 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 (F) 226,150 207,626 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 (F) 723,280 587,876 European Loan Conduit 144A FRB Ser. 22A, Class D, 6.728s, 2014 (Ireland) GBP 371,000 577,458 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 6.721s, 2014 (United Kingdom) GBP 202,687 330,267 Fannie Mae FRB Ser. 03-W17, Class 12, IO, 1.15s, 2033 $1,731,151 62,750 FRB Ser. 05-91, Class EF, zero %, 2035 60,375 52,540 FRB Ser. 06-54, Class CF, zero %, 2035 106,270 94,966 IFB Ser. 06-70, Class SM, 33.724s, 2036 154,352 199,279 IFB Ser. 07-1, Class NR, 28.633s, 2037 754,702 852,735 IFB Ser. 06-62, Class PS, 25.005s, 2036 398,923 502,711 IFB Ser. 06-76, Class QB, 24.705s, 2036 1,117,732 1,406,168 IFB Ser. 06-63, Class SP, 24.405s, 2036 1,223,735 1,520,301 IFB Ser. 07-W7, Class 1A4, 24.285s, 2037 426,336 506,493 IFB Ser. 06-104, Class GS, 21.747s, 2036 250,038 300,507 IFB Ser. 06-60, Class TK, 18.67s, 2036 347,440 401,925 IFB Ser. 05-25, Class PS, 17.237s, 2035 582,235 657,014 IFB Ser. 05-74, Class CP, 15.648s, 2035 349,381 392,330 IFB Ser. 05-115, Class NQ, 15.628s, 2036 196,334 210,941 IFB Ser. 06-27, Class SP, 15.464s, 2036 554,227 617,102 IFB Ser. 06-8, Class HP, 15.464s, 2036 582,347 647,035 IFB Ser. 06-8, Class WK, 15.464s, 2036 932,418 1,027,979 IFB Ser. 05-106, Class US, 15.464s, 2035 841,911 939,458 IFB Ser. 05-99, Class SA, 15.464s, 2035 411,139 450,319 IFB Ser. 06-60, Class CS, 14.988s, 2036 567,401 589,796 IFB Ser. 05-74, Class CS, 13.193s, 2035 398,689 431,304 IFB Ser. 04-79, Class S, 12.973s, 2032 677,242 707,313 IFB Ser. 05-114, Class SP, 12.753s, 2036 245,083 254,106 IFB Ser. 05-95, Class OP, 12.687s, 2035 250,766 256,333 IFB Ser. 05-83, Class QP, 10.94s, 2034 142,867 142,175 IFB Ser. 07-W6, Class 6A2, IO, 5.318s, 2037 771,296 81,942 IFB Ser. 06-90, Class SE, IO, 5.318s, 2036 1,773,547 234,140 IFB Ser. 04-51, Class XP, IO, 5.218s, 2034 1,888,449 213,557 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Fannie Mae IFB Ser. 03-66, Class SA, IO, 5.168s, 2033 $676,267 $76,513 IFB Ser. 08-7, Class SA, IO, 5.068s, 2038 3,900,385 489,576 IFB Ser. 07-W6, Class 5A2, IO, 4.808s, 2037 1,101,755 113,975 IFB Ser. 07-W2, Class 3A2, IO, 4.798s, 2037 1,105,325 108,787 IFB Ser. 06-115, Class BI, IO, 4.778s, 2036 1,067,935 81,727 IFB Ser. 05-113, Class AI, IO, 4.748s, 2036 568,895 62,338 IFB Ser. 05-113, Class DI, IO, 4.748s, 2036 867,111 82,186 IFB Ser. 08-36, Class YI, IO, 4.718s, 2036 1,726,249 180,121 IFB Ser. 07-60, Class AX, IO, 4.668s, 2037 2,792,547 294,105 IFB Ser. 06-60, Class SI, IO, 4.668s, 2036 1,072,571 118,340 IFB Ser. 06-60, Class UI, IO, 4.668s, 2036 432,345 48,233 IFB Ser. 07-W7, Class 3A2, IO, 4.648s, 2037 1,526,365 142,495 IFB Ser. 06-60, Class DI, IO, 4.588s, 2035 1,315,804 113,488 IFB Ser. 03-130, Class BS, IO, 4.568s, 2033 2,318,803 224,420 IFB Ser. 03-34, Class WS, IO, 4.518s, 2029 2,231,860 193,555 IFB Ser. 08-10, Class LI, IO, 4.498s, 2038 2,234,771 237,155 IFB Ser. 07-39, Class LI, IO, 4.288s, 2037 1,202,376 116,188 IFB Ser. 07-23, Class SI, IO, 4.288s, 2037 313,669 26,966 IFB Ser. 07-54, Class CI, IO, 4.278s, 2037 1,044,831 102,429 IFB Ser. 07-39, Class PI, IO, 4.278s, 2037 678,156 59,420 IFB Ser. 07-30, Class WI, IO, 4.278s, 2037 4,013,205 330,170 IFB Ser. 07-28, Class SE, IO, 4.268s, 2037 191,186 17,853 IFB Ser. 07-22, Class S, IO, 4.268s, 2037 16,582,506 1,561,315 IFB Ser. 06-128, Class SH, IO, 4.268s, 2037 741,606 60,982 IFB Ser. 06-56, Class SM, IO, 4.268s, 2036 1,025,891 85,371 IFB Ser. 05-90, Class SP, IO, 4.268s, 2035 535,898 45,331 IFB Ser. 05-12, Class SC, IO, 4.268s, 2035 661,342 51,615 12 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Fannie Mae IFB Ser. 07-W5, Class 2A2, IO, 4.258s, 2037 $405,942 $32,120 IFB Ser. 07-30, Class IE, IO, 4.258s, 2037 2,007,671 216,823 IFB Ser. 06-123, Class CI, IO, 4.258s, 2037 1,754,844 166,538 IFB Ser. 06-123, Class UI, IO, 4.258s, 2037 1,889,100 176,411 IFB Ser. 07-15, Class BI, IO, 4.218s, 2037 3,191,279 293,429 IFB Ser. 06-126, Class CS, IO, 4.218s, 2037 1,354,827 116,823 IFB Ser. 06-16, Class SM, IO, 4.218s, 2036 1,986,232 182,732 IFB Ser. 05-95, Class CI, IO, 4.218s, 2035 916,987 87,656 IFB Ser. 05-84, Class SG, IO, 4.218s, 2035 1,498,358 144,248 IFB Ser. 05-57, Class NI, IO, 4.218s, 2035 377,315 33,647 IFB Ser. 05-29, Class SX, IO, 4.218s, 2035 1,236,627 110,547 IFB Ser. 04-92, Class S, IO, 4.218s, 2034 2,919,719 244,089 IFB Ser. 06-104, Class EI, IO, 4.208s, 2036 1,142,960 99,946 IFB Ser. 05-83, Class QI, IO, 4.208s, 2035 246,675 25,402 IFB Ser. 06-128, Class GS, IO, 4.198s, 2037 1,174,069 111,370 IFB Ser. 06-114, Class IS, IO, 4.168s, 2036 831,087 71,592 IFB Ser. 04-92, Class SQ, IO, 4.167s, 2034 1,221,598 116,438 IFB Ser. 06-115, Class IE, IO, 4.158s, 2036 650,071 58,510 IFB Ser. 06-117, Class SA, IO, 4.158s, 2036 965,636 83,314 IFB Ser. 06-121, Class SD, IO, 4.158s, 2036 120,827 10,520 IFB Ser. 06-109, Class SG, IO, 4.148s, 2036 282,897 24,880 IFB Ser. 06-104, Class SY, IO, 4.138s, 2036 253,987 20,692 IFB Ser. 06-109, Class SH, IO, 4.138s, 2036 820,561 80,099 IFB Ser. 06-111, Class SA, IO, 4.138s, 2036 6,744,528 632,344 IFB Ser. 07-W6, Class 4A2, IO, 4.118s, 2037 4,501,280 388,787 IFB Ser. 06-128, Class SC, IO, 4.118s, 2037 1,021,323 88,937 IFB Ser. 06-43, Class SI, IO, 4.118s, 2036 1,550,168 130,241 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Fannie Mae IFB Ser. 06-8, Class JH, IO, 4.118s, 2036 $3,211,934 $306,178 IFB Ser. 05-122, Class SG, IO, 4.118s, 2035 962,914 86,709 IFB Ser. 05-95, Class OI, IO, 4.108s, 2035 138,629 13,218 IFB Ser. 06-92, Class LI, IO, 4.098s, 2036 949,494 83,506 IFB Ser. 06-99, Class AS, IO, 4.098s, 2036 407,351 36,354 IFB Ser. 06-98, Class SQ, IO, 4.088s, 2036 11,874,735 1,034,001 IFB Ser. 06-85, Class TS, IO, 4.078s, 2036 2,165,717 174,621 IFB Ser. 07-75, Class PI, IO, 4.058s, 2037 1,198,697 97,721 IFB Ser. 07-88, Class MI, IO, 4.038s, 2037 342,764 25,079 IFB Ser. 07-103, Class AI, IO, 4.018s, 2037 4,464,344 377,288 IFB Ser. 07-15, Class NI, IO, 4.018s, 2022 1,897,327 146,526 IFB Ser. 07-106, Class SM, IO, 3.978s, 2037 2,789,143 213,933 IFB Ser. 08-3, Class SC, IO, 3.968s, 2038 1,784,210 140,716 IFB Ser. 07-109, Class XI, IO, 3.968s, 2037 781,960 64,968 IFB Ser. 07-109, Class YI, IO, 3.968s, 2037 1,009,731 76,421 IFB Ser. 07-W8, Class 2A2, IO, 3.968s, 2037 1,982,578 159,198 IFB Ser. 07-88, Class JI, IO, 3.968s, 2037 1,200,696 100,643 IFB Ser. 06-79, Class SH, IO, 3.968s, 2036 1,922,498 171,731 IFB Ser. 07-54, Class KI, IO, 3.958s, 2037 513,058 37,809 IFB Ser. 07-30, Class JS, IO, 3.958s, 2037 1,849,767 154,874 IFB Ser. 07-30, Class LI, IO, 3.958s, 2037 1,963,540 169,137 IFB Ser. 07-W2, Class 1A2, IO, 3.948s, 2037 867,719 71,933 IFB Ser. 07-106, Class SN, IO, 3.928s, 2037 1,173,629 88,034 IFB Ser. 07-54, Class IA, IO, 3.928s, 2037 909,765 77,346 IFB Ser. 07-54, Class IB, IO, 3.928s, 2037 909,765 77,346 IFB Ser. 07-54, Class IC, IO, 3.928s, 2037 909,765 77,346 IFB Ser. 07-54, Class ID, IO, 3.928s, 2037 909,765 77,346 13 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Fannie Mae IFB Ser. 07-54, Class IE, IO, 3.928s, 2037 $909,765 $77,346 IFB Ser. 07-54, Class IF, IO, 3.928s, 2037 1,465,436 123,813 IFB Ser. 07-54, Class NI, IO, 3.928s, 2037 876,613 71,272 IFB Ser. 07-54, Class UI, IO, 3.928s, 2037 1,330,435 118,368 IFB Ser. 07-91, Class AS, IO, 3.918s, 2037 788,701 59,942 IFB Ser. 07-91, Class HS, IO, 3.918s, 2037 845,922 61,858 IFB Ser. 07-15, Class CI, IO, 3.898s, 2037 3,257,413 273,505 IFB Ser. 06-123, Class BI, IO, 3.898s, 2037 4,264,959 349,924 IFB Ser. 06-115, Class JI, IO, 3.898s, 2036 2,371,221 199,201 IFB Ser. 07-109, Class PI, IO, 3.868s, 2037 1,202,719 92,003 IFB Ser. 06-123, Class LI, IO, 3.838s, 2037 1,582,590 126,869 IFB Ser. 08-1, Class NI, IO, 3.768s, 2037 1,974,505 134,651 IFB Ser. 08-10, Class GI, IO, 3.748s, 2038 1,184,386 84,163 IFB Ser. 08-13, Class SA, IO, 3.738s, 2038 5,588,508 400,109 IFB Ser. 07-39, Class AI, IO, 3.638s, 2037 1,700,072 122,406 IFB Ser. 07-32, Class SD, IO, 3.628s, 2037 1,074,498 74,921 IFB Ser. 07-30, Class UI, IO, 3.618s, 2037 888,806 67,089 IFB Ser. 07-32, Class SC, IO, 3.618s, 2037 1,539,475 112,539 IFB Ser. 07-1, Class CI, IO, 3.618s, 2037 1,029,256 76,175 IFB Ser. 05-74, Class SE, IO, 3.618s, 2035 1,063,747 64,656 IFB Ser. 05-14, Class SE, IO, 3.568s, 2035 691,508 43,112 IFB Ser. 08-1, Class BI, IO, 3.428s, 2038 2,764,991 155,221 IFB Ser. 07-75, Class ID, IO, 3.388s, 2037 1,313,689 89,042 Ser. 383, Class 90, IO, 8s, 2037 81,261 14,285 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 190,596 203,987 Ser. 02-T19, Class A3, 7 1/2s, 2042 130,160 138,822 Ser. 02-14, Class A2, 7 1/2s, 2042 1,029 1,092 Ser. 01-T10, Class A2, 7 1/2s, 2041 168,681 178,869 Ser. 02-T4, Class A3, 7 1/2s, 2041 548 581 Ser. 01-T3, Class A1, 7 1/2s, 2040 110,131 116,629 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Fannie Mae Ser. 01-T1, Class A1, 7 1/2s, 2040 $331,961 $354,293 Ser. 99-T2, Class A1, 7 1/2s, 2039 132,749 143,248 Ser. 386, Class 26, IO, 7 1/2s, 2038 117,713 20,222 Ser. 386, Class 27, IO, 7 1/2s, 2037 82,049 14,095 Ser. 386, Class 28, IO, 7 1/2s, 2037 84,672 14,546 Ser. 383, Class 88, IO, 7 1/2s, 2037 124,942 23,486 Ser. 383, Class 89, IO, 7 1/2s, 2037 97,350 18,377 Ser. 383, Class 87, IO, 7 1/2s, 2037 155,360 30,261 Ser. 00-T6, Class A1, 7 1/2s, 2030 64,842 68,648 Ser. 01-T4, Class A1, 7 1/2s, 2028 317,893 340,832 Ser. 01-T10, Class A1, 7s, 2041 592,069 621,313 Ser. 386, Class 24, IO, 7s, 2038 98,409 18,278 Ser. 386, Class 25, IO, 7s, 2038 104,882 19,617 Ser. 386, Class 22, IO, 7s, 2038 135,725 26,065 Ser. 386, Class 21, IO, 7s, 2037 152,405 29,891 Ser. 386, Class 23, IO, 7s, 2037 149,020 27,872 Ser. 383, Class 84, IO, 7s, 2037 140,358 29,759 Ser. 383, Class 85, IO, 7s, 2037 89,496 18,733 Ser. 383, Class 86, IO, 7s, 2037 84,369 17,660 Ser. 383, Class 79, IO, 7s, 2037 143,411 31,193 Ser. 383, Class 80, IO, 7s, 2037 311,161 68,926 Ser. 383, Class 81, IO, 7s, 2037 172,857 36,079 Ser. 383, Class 82, IO, 7s, 2037 169,987 34,679 Ser. 383, Class 83, IO, 7s, 2037 141,943 29,811 Ser. 386, Class 20, IO, 6 1/2s, 2038 148,417 30,641 Ser. 389, Class 7, IO, 6 1/2s, 2038 147,000 31,256 Ser. 386, Class 14, IO, 6 1/2s, 2038 1,220,521 268,339 Ser. 386, Class 12, IO, 6 1/2s, 2038 798,409 168,986 Ser. 386, Class 19, IO, 6 1/2s, 2038 144,528 29,405 Ser. 386, Class 15, IO, 6 1/2s, 2037 202,161 42,323 Ser. 386, Class 17, IO, 6 1/2s, 2037 222,010 47,278 Ser. 386, Class 18, IO, 6 1/2s, 2037 163,531 34,531 Ser. 386, Class 13, IO, 6 1/2s, 2037 209,362 42,637 Ser. 386, Class 16, IO, 6 1/2s, 2037 151,205 32,170 Ser. 383, Class 60, IO, 6 1/2s, 2037 705,536 163,078 Ser. 383, Class 62, IO, 6 1/2s, 2037 194,189 44,030 Ser. 383, Class 69, IO, 6 1/2s, 2037 111,350 25,247 Ser. 383, Class 63, IO, 6 1/2s, 2037 152,918 33,877 Ser. 383, Class 64, IO, 6 1/2s, 2037 282,697 64,607 Ser. 383, Class 67, IO, 6 1/2s, 2037 148,200 33,484 Ser. 383, Class 68, IO, 6 1/2s, 2037 91,692 20,781 Ser. 383, Class 58, IO, 6 1/2s, 2037 330,089 74,348 Ser. 383, Class 59, IO, 6 1/2s, 2037 206,228 45,646 Ser. 383, Class 61, IO, 6 1/2s, 2037 165,043 36,662 Ser. 383, Class 65, IO, 6 1/2s, 2037 193,966 44,717 Ser. 383, Class 66, IO, 6 1/2s, 2037 198,452 45,612 Ser. 383, Class 72, IO, 6 1/2s, 2037 789,506 183,110 Ser. 383, Class 77, IO, 6 1/2s, 2037 118,428 27,005 Ser. 383, Class 78, IO, 6 1/2s, 2037 121,390 27,607 14 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Fannie Mae Ser. 383, Class 73, IO, 6 1/2s, 2037 $268,439 $60,808 Ser. 383, Class 76, IO, 6 1/2s, 2037 161,279 37,615 Ser. 383, Class 70, IO, 6 1/2s, 2037 416,098 94,340 Ser. 383, Class 74, IO, 6 1/2s, 2037 222,290 50,243 Ser. 383, Class 71, IO, 6 1/2s, 2036 175,940 39,573 Ser. 383, Class 75, IO, 6 1/2s, 2036 141,013 32,508 Ser. 371, Class 2, IO, 6 1/2s, 2036 13,583,203 3,609,404 Ser. 383, Class 101, IO, 6 1/2s, 2022 77,969 12,269 Ser. 389, Class 1, IO, 6s, 2038 170,000 36,940 Ser. 389, Class 6, IO, 6s, 2038 190,000 36,068 Ser. 386, Class 10, IO, 6s, 2038 106,084 23,586 Ser. 386, Class 11, IO, 6s, 2038 94,174 21,381 Ser. 386, Class 8, IO, 6s, 2038 944,530 201,980 Ser. 389, Class 3, IO, 6s, 2038 299,000 69,067 Ser. 383, Class 40, IO, 6s, 2038 1,351,468 310,589 Ser. 383, Class 41, IO, 6s, 2038 1,186,910 272,534 Ser. 383, Class 42, IO, 6s, 2038 858,043 198,049 Ser. 383, Class 43, IO, 6s, 2038 775,429 179,523 Ser. 383, Class 44, IO, 6s, 2038 708,872 163,619 Ser. 383, Class 45, IO, 6s, 2038 545,622 127,519 Ser. 383, Class 46, IO, 6s, 2038 474,013 110,735 Ser. 383, Class 47, IO, 6s, 2038 420,324 98,193 Ser. 383, Class 48, IO, 6s, 2038 377,021 88,340 Ser. 383, Class 52, IO, 6s, 2038 152,683 35,775 Ser. 389, Class 2, IO, 6s, 2038 237,000 49,484 Ser. 389, Class 5, IO, 6s, 2038 353,000 78,332 Ser. 389, Class 4, IO, 6s, 2038 354,000 75,045 Ser. 386, Class 9, IO, 6s, 2038 677,391 150,204 Ser. 383, Class 28, IO, 6s, 2038 1,415,160 328,634 Ser. 383, Class 29, IO, 6s, 2038 1,272,577 296,286 Ser. 383, Class 30, IO, 6s, 2038 939,198 220,263 Ser. 383, Class 31, IO, 6s, 2038 828,867 194,388 Ser. 383, Class 32, IO, 6s, 2038 642,522 151,905 Ser. 383, Class 33, IO, 6s, 2038 550,147 130,066 Ser. 383, Class 37, IO, 6s, 2038 212,990 50,738 Ser. 386, Class 7, IO, 6s, 2038 825,964 199,403 Ser. 383, Class 34, IO, 6s, 2037 222,759 51,574 Ser. 383, Class 35, IO, 6s, 2037 184,038 42,499 Ser. 383, Class 36, IO, 6s, 2037 145,295 33,712 Ser. 383, Class 38, IO, 6s, 2037 90,481 20,903 Ser. 383, Class 50, IO, 6s, 2037 257,939 58,814 Ser. 386, Class 6, IO, 6s, 2037 397,828 91,512 Ser. 383, Class 49, IO, 6s, 2037 193,861 44,552 Ser. 383, Class 51, IO, 6s, 2037 200,343 45,682 Ser. 383, Class 53, IO, 6s, 2037 88,094 20,289 Ser. 383, Class 57, IO, 6s, 2037 122,674 28,315 Ser. 383, Class 100, IO, 6s, 2022 82,040 12,884 Ser. 383, Class 98, IO, 6s, 2022 217,495 35,090 Ser. 383, Class 99, IO, 6s, 2022 95,588 14,982 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Fannie Mae Ser. 383, Class 17, IO, 5 1/2s, 2038 $1,112,469 $257,033 Ser. 383, Class 18, IO, 5 1/2s, 2038 742,270 172,387 Ser. 383, Class 19, IO, 5 1/2s, 2038 676,446 157,100 Ser. 383, Class 25, IO, 5 1/2s, 2038 116,109 25,981 Ser. 386, Class 3, IO, 5 1/2s, 2037 409,870 93,482 Ser. 386, Class 4, IO, 5 1/2s, 2037 167,216 38,822 Ser. 386, Class 5, IO, 5 1/2s, 2037 107,769 25,418 Ser. 383, Class 14, IO, 5 1/2s, 2037 265,351 61,895 Ser. 383, Class 15, IO, 5 1/2s, 2037 102,853 23,468 Ser. 383, Class 3, IO, 5 1/2s, 2037 1,171,517 268,593 Ser. 383, Class 4, IO, 5 1/2s, 2037 1,034,566 238,637 Ser. 383, Class 5, IO, 5 1/2s, 2037 657,241 151,601 Ser. 383, Class 6, IO, 5 1/2s, 2037 590,835 136,697 Ser. 383, Class 7, IO, 5 1/2s, 2037 581,780 134,195 Ser. 383, Class 10, IO, 5 1/2s, 2037 213,769 51,312 Ser. 383, Class 11, IO, 5 1/2s, 2037 148,776 35,341 Ser. 383, Class 12, IO, 5 1/2s, 2037 136,509 32,509 Ser. 383, Class 13, IO, 5 1/2s, 2037 136,547 32,518 Ser. 383, Class 8, IO, 5 1/2s, 2037 234,805 56,362 Ser. 383, Class 9, IO, 5 1/2s, 2037 224,280 53,835 Ser. 383, Class 20, IO, 5 1/2s, 2037 418,227 99,132 Ser. 383, Class 21, IO, 5 1/2s, 2037 395,782 93,812 Ser. 383, Class 22, IO, 5 1/2s, 2037 268,075 63,381 Ser. 383, Class 23, IO, 5 1/2s, 2037 241,767 57,161 Ser. 383, Class 24, IO, 5 1/2s, 2037 169,664 38,777 Ser. 383, Class 26, IO, 5 1/2s, 2037 124,355 29,550 Ser. 363, Class 2, IO, 5 1/2s, 2035 878,747 230,077 Ser. 383, Class 95, IO, 5 1/2s, 2022 339,243 56,259 Ser. 383, Class 97, IO, 5 1/2s, 2022 143,965 22,989 Ser. 383, Class 94, IO, 5 1/2s, 2022 170,945 27,876 Ser. 383, Class 96, IO, 5 1/2s, 2022 186,308 28,972 Ser. 383, Class 2, IO, 5s, 2037 110,446 26,575 Ser. 383, Class 1, IO, 5s, 2037 239,136 56,136 Ser. 389, Class 8, IO, 5s, 2023 131,000 17,550 Ser. 383, Class 92, IO, 5s, 2022 148,003 23,353 Ser. 383, Class 93, IO, 5s, 2022 88,398 14,201 Ser. 06-116, Class ES, IO, 4.168s, 2036 155,198 12,586 Ser. 00-T6, IO, 0.763s, 2030 2,876,024 49,606 Ser. 03-W10, Class 3A, IO, 0.741s, 2043 3,038,721 53,384 Ser. 03-W10, Class 1A, IO, 0.7s, 2043 2,516,419 36,760 Ser. 02-T18, IO, 0.514s, 2042 4,768,762 76,787 Ser. 06-117, Class OA, Principal only (PO), zero %, 2036 80,942 58,171 Ser. 06-56, Class XF, zero %, 2036 75,648 70,444 Ser. 04-38, Class AO, PO, zero %, 2034 301,237 216,551 Ser. 04-61, Class CO, PO, zero %, 2031 316,178 263,719 Ser. 99-51, Class N, PO, zero %, 2029 50,910 43,058 Ser. 07-31, Class TS, IO, zero %, 2009 2,211,778 21,266 Ser. 07-15, Class IM, IO, zero %, 2009 892,397 7,876 Ser. 07-16, Class TS, IO, zero %, 2009 (F) 3,622,605 26,338 15 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 5.618s, 2043 $586,433 $66,150 Ser. T-58, Class 4A, 7 1/2s, 2043 2,413 2,577 Ser. T-60, Class 1A2, 7s, 2044 1,094,165 1,155,743 Ser. T-57, Class 1AX, IO, 0.45s, 2043 1,354,445 17,337 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.33s, 2020 4,363,225 222,122 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.979s, 2039 315,045 315,045 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 223,063 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 447,000 408,997 Freddie Mac FRB Ser. 3345, Class TY, zero %, 2037 172,026 141,921 FRB Ser. 3326, Class XF, zero %, 2037 131,436 120,358 FRB Ser. 3235, Class TP, zero %, 2036 65,721 57,837 FRB Ser. 3283, Class KF, zero %, 2036 70,917 73,302 FRB Ser. 3226, Class YW, zero %, 2036 268,896 241,954 FRB Ser. 3332, Class UA, zero %, 2036 71,284 67,773 FRB Ser. 3251, Class TC, zero %, 2036 650,625 651,899 FRB Ser. 3130, Class JF, zero %, 2036 243,304 232,926 FRB Ser. 3326, Class WF, zero %, 2035 128,313 114,678 FRB Ser. 3030, Class EF, zero %, 2035 67,817 59,290 FRB Ser. 3412, Class UF, zero %, 2035 354,925 296,355 FRB Ser. 2980, Class TY, zero %, 2035 34,609 27,933 FRB Ser. 3112, Class XM, zero %, 2034 41,381 38,274 IFB Ser. 3153, Class JS, 20.744s, 2036 506,720 595,482 IFB Ser. 3182, Class PS, 18.715s, 2032 148,536 176,974 IFB Ser. 3182, Class SP, 18.715s, 2032 344,601 376,986 IFB Ser. 3393, Class JS, 18.138s, 2032 497,999 504,655 IFB Ser. 3081, Class DC, 18.039s, 2035 335,446 375,471 IFB Ser. 3211, Class SI, IO, 17.275s, 2036 325,560 129,972 IFB Ser. 3114, Class GK, 16.515s, 2036 232,507 256,486 IFB Ser. 2979, Class AS, 15.212s, 2034 149,192 157,970 IFB Ser. 3149, Class SU, 12.867s, 2036 327,846 334,061 IFB Ser. 3065, Class DC, 12.446s, 2035 544,400 551,401 IFB Ser. 3226, Class TY, 11.584s, 2036 842,133 874,955 IFB Ser. 3012, Class FS, 10.697s, 2035 439,600 436,218 IFB Ser. 3184, Class SP, IO, 4.879s, 2033 1,645,156 153,932 IFB Ser. 2882, Class LS, IO, 4.729s, 2034 524,164 55,699 IFB Ser. 3203, Class SH, IO, 4.669s, 2036 929,229 104,795 IFB Ser. 2594, Class SE, IO, 4.579s, 2030 304,159 21,710 IFB Ser. 2828, Class TI, IO, 4.579s, 2030 467,920 41,567 IFB Ser. 3397, Class GS, IO, 4.529s, 2037 765,659 62,332 IFB Ser. 3297, Class BI, IO, 4.289s, 2037 2,940,173 283,846 IFB Ser. 3287, Class SD, IO, 4.279s, 2037 1,031,378 90,505 IFB Ser. 3281, Class BI, IO, 4.279s, 2037 521,437 48,627 IFB Ser. 3281, Class CI, IO, 4.279s, 2037 511,988 42,093 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Freddie Mac IFB Ser. 3249, Class SI, IO, 4.279s, 2036 $458,376 $44,700 IFB Ser. 3028, Class ES, IO, 4.279s, 2035 2,482,280 232,298 IFB Ser. 3042, Class SP, IO, 4.279s, 2035 779,547 71,932 IFB Ser. 3045, Class DI, IO, 4.259s, 2035 2,874,582 227,208 IFB Ser. 3236, Class ES, IO, 4.229s, 2036 91,543 7,494 IFB Ser. 3136, Class NS, IO, 4.229s, 2036 699,222 57,833 IFB Ser. 3107, Class DC, IO, 4.229s, 2035 2,675,419 257,228 IFB Ser. 2950, Class SM, IO, 4.229s, 2016 387,264 31,394 IFB Ser. 3256, Class S, IO, 4.219s, 2036 1,789,491 170,745 IFB Ser. 3031, Class BI, IO, 4.219s, 2035 458,376 50,849 IFB Ser. 3370, Class TS, IO, 4.199s, 2037 3,283,228 251,244 IFB Ser. 3244, Class SB, IO, 4.189s, 2036 754,088 68,134 IFB Ser. 3244, Class SG, IO, 4.189s, 2036 877,897 81,579 IFB Ser. 3236, Class IS, IO, 4.179s, 2036 1,482,648 130,183 IFB Ser. 3033, Class SG, IO, 4.179s, 2035 814,852 70,988 IFB Ser. 3114, Class TS, IO, 4.179s, 2030 2,950,801 215,100 IFB Ser. 3128, Class JI, IO, 4.159s, 2036 307,305 28,692 IFB Ser. 3240, Class S, IO, 4.149s, 2036 2,754,768 247,303 IFB Ser. 3229, Class BI, IO, 4.149s, 2036 97,261 7,893 IFB Ser. 3153, Class JI, IO, 4.149s, 2036 1,376,346 108,386 IFB Ser. 3065, Class DI, IO, 4.149s, 2035 376,099 38,456 IFB Ser. 3145, Class GI, IO, 4.129s, 2036 251,395 24,591 IFB Ser. 3218, Class AS, IO, 4.109s, 2036 976,729 82,703 IFB Ser. 3221, Class SI, IO, 4.109s, 2036 1,197,931 102,202 IFB Ser. 3424, Class XI, IO, 4.099s, 2036 1,932,469 169,628 IFB Ser. 3202, Class PI, IO, 4.069s, 2036 3,294,793 285,327 IFB Ser. 3355, Class MI, IO, 4.029s, 2037 839,037 67,342 IFB Ser. 3201, Class SG, IO, 4.029s, 2036 1,514,981 130,601 IFB Ser. 3203, Class SE, IO, 4.029s, 2036 1,365,783 115,470 IFB Ser. 3238, Class LI, IO, 4.019s, 2036 991,243 84,049 IFB Ser. 3171, Class PS, IO, 4.014s, 2036 1,269,984 104,943 IFB Ser. 3152, Class SY, IO, 4.009s, 2036 2,425,163 225,022 IFB Ser. 3366, Class SA, IO, 3.979s, 2037 1,826,391 152,329 IFB Ser. 3284, Class BI, IO, 3.979s, 2037 862,371 70,201 IFB Ser. 3260, Class SA, IO, 3.979s, 2037 895,697 64,079 IFB Ser. 3199, Class S, IO, 3.979s, 2036 2,204,694 187,591 IFB Ser. 3284, Class LI, IO, 3.969s, 2037 2,662,159 224,024 IFB Ser. 3281, Class AI, IO, 3.959s, 2037 3,320,788 283,313 IFB Ser. 3311, Class EI, IO, 3.939s, 2037 989,661 78,569 IFB Ser. 3311, Class IA, IO, 3.939s, 2037 1,394,734 121,610 IFB Ser. 3311, Class IB, IO, 3.939s, 2037 1,394,734 121,610 IFB Ser. 3311, Class IC, IO, 3.939s, 2037 1,394,734 121,610 IFB Ser. 3311, Class ID, IO, 3.939s, 2037 1,394,734 121,610 IFB Ser. 3311, Class IE, IO, 3.939s, 2037 2,098,880 183,007 IFB Ser. 3311, Class PI, IO, 3.939s, 2037 1,283,833 120,757 IFB Ser. 3375, Class MS, IO, 3.929s, 2037 5,178,490 399,251 IFB Ser. 3240, Class GS, IO, 3.909s, 2036 1,648,944 136,507 IFB Ser. 3416, Class BI, IO, 3.779s, 2038 3,831,106 307,291 IFB Ser. 3339, Class TI, IO, 3.669s, 2037 2,035,966 155,997 16 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Freddie Mac IFB Ser. 3284, Class CI, IO, 3.649s, 2037 $4,137,467 $310,597 IFB Ser. 3016, Class SQ, IO, 3.639s, 2035 1,020,914 59,754 IFB Ser. 3424, Class UI, IO, 3.289s, 2037 1,353,729 87,956 Ser. 246, PO, zero %, 2037 221,181 167,480 Ser. 3292, Class OA, PO, zero %, 2037 109,245 77,777 Ser. 3300, PO, zero %, 2037 568,681 435,704 Ser. 3139, Class CO, PO, zero %, 2036 77,775 56,290 Ser. 2587, Class CO, PO, zero %, 2032 184,898 146,115 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class F, 7.787s, 2033 134,000 136,634 Ser. 00-1, Class G, 6.131s, 2033 (F) 468,000 338,119 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 418,345 409,494 Government National Mortgage Association FRB Ser. 07-41, Class SA, 25.309s, 2037 101,704 124,856 FRB Ser. 07-2, Class SA, IO, 4.898s, 2037 152,586 13,587 FRB Ser. 07-40, Class SC, IO, 4.268s, 2037 125,085 8,833 FRB Ser. 07-40, Class SD, IO, 4.268s, 2037 125,085 8,833 FRB Ser. 07-40, Class SE, IO, 4.268s, 2037 125,085 8,833 FRB Ser. 07-42, Class SC, IO, 4.268s, 2037 243,206 18,077 FRB Ser. 07-41, Class SM, IO, 4.218s, 2037 351,560 28,747 FRB Ser. 07-41, Class SN, IO, 4.218s, 2037 358,768 29,336 FRB Ser. 07-40, Class SG, IO, 4.198s, 2037 275,945 19,583 FRB Ser. 07-45, Class QA, IO, 4.158s, 2037 242,565 17,213 FRB Ser. 07-45, Class QB, IO, 4.118s, 2037 242,565 16,960 FRB Ser. 07-59, Class SC, IO, 4.018s, 2037 336,406 22,669 FRB Ser. 07-71, Class TA, zero %, 2037 329,384 366,951 FRB Ser. 07-71, Class UC, zero %, 2037 75,474 88,596 FRB Ser. 07-61, Class YC, zero %, 2037 454,956 452,374 FRB Ser. 07-33, Class TB, zero %, 2037 399,920 356,589 FRB Ser. 07-6, Class TD, zero %, 2037 385,767 345,201 FRB Ser. 98-2, Class EA, PO, zero %, 2028 48,111 40,145 IFB Ser. 07-51, Class SP, 24.589s, 2037 88,750 103,994 IFB Ser. 05-66, Class SP, 12.596s, 2035 324,366 324,203 IFB Ser. 08-29, Class SA, IO, 5.298s, 2038 6,349,429 603,691 IFB Ser. 08-42, Class AI, IO, 5.219s, 2038 6,861,588 1,002,476 IFB Ser. 06-69, Class SI, IO, 4.898s, 2036 1,198,595 118,103 IFB Ser. 06-61, Class SM, IO, 4.898s, 2036 2,056,700 159,723 IFB Ser. 06-62, Class SI, IO, 4.898s, 2036 993,114 84,722 IFB Ser. 07-1, Class SL, IO, 4.878s, 2037 441,457 39,040 IFB Ser. 07-1, Class SM, IO, 4.868s, 2037 441,457 38,920 IFB Ser. 06-62, Class SA, IO, 4.858s, 2036 1,435,947 122,460 IFB Ser. 06-64, Class SB, IO, 4.858s, 2036 1,428,611 131,379 IFB Ser. 05-68, Class PU, IO, 4.818s, 2032 1,007,579 102,553 IFB Ser. 04-59, Class SC, IO, 4.729s, 2034 628,459 63,369 IFB Ser. 04-26, Class IS, IO, 4.729s, 2034 1,203,710 77,356 IFB Ser. 07-47, Class SA, IO, 4.629s, 2036 1,594,613 157,442 IFB Ser. 07-49, Class NY, IO, 4.618s, 2035 2,970,726 260,383 IFB Ser. 07-35, Class NY, IO, 4.429s, 2035 1,788,000 142,403 IFB Ser. 07-26, Class SG, IO, 4.368s, 2037 1,450,861 123,202 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-9, Class BI, IO, 4.338s, 2037 $2,814,459 $214,132 IFB Ser. 07-26, Class SD, IO, 4.329s, 2037 1,461,798 113,149 IFB Ser. 07-31, Class CI, IO, 4.328s, 2037 765,832 55,374 IFB Ser. 07-25, Class SA, IO, 4.318s, 2037 1,025,880 73,983 IFB Ser. 07-25, Class SB, IO, 4.318s, 2037 2,081,135 157,078 IFB Ser. 07-22, Class S, IO, 4.318s, 2037 803,783 75,063 IFB Ser. 07-11, Class SA, IO, 4.318s, 2037 795,408 65,014 IFB Ser. 07-14, Class SB, IO, 4.318s, 2037 761,966 62,397 IFB Ser. 06-69, Class SA, IO, 4.318s, 2036 2,308,355 190,736 IFB Ser. 05-84, Class AS, IO, 4.318s, 2035 2,790,611 231,424 IFB Ser. 07-40, Class SB, IO, 4.268s, 2037 2,344,943 173,930 IFB Ser. 07-51, Class SJ, IO, 4.268s, 2037 992,608 88,265 IFB Ser. 07-53, Class SY, IO, 4.253s, 2037 2,692,694 250,243 IFB Ser. 07-58, Class PS, IO, 4.218s, 2037 799,476 63,698 IFB Ser. 04-88, Class S, IO, 4.218s, 2032 1,439,460 87,717 IFB Ser. 07-59, Class PS, IO, 4.188s, 2037 778,218 60,189 IFB Ser. 07-59, Class SP, IO, 4.188s, 2037 268,485 21,226 IFB Ser. 07-48, Class SB, IO, 4.179s, 2037 1,241,803 82,618 IFB Ser. 06-38, Class SG, IO, 4.168s, 2033 3,102,356 212,561 IFB Ser. 07-53, Class SG, IO, 4.118s, 2037 597,177 39,801 IFB Ser. 07-74, Class SI, IO, 4.099s, 2037 1,669,064 123,093 IFB Ser. 07-51, Class SG, IO, 4.098s, 2037 5,107,136 354,801 IFB Ser. 07-17, Class AI, IO, 4.079s, 2037 3,624,011 287,408 IFB Ser. 08-3, Class SA, IO, 4.068s, 2038 1,857,308 115,192 IFB Ser. 07-79, Class SY, IO, 4.068s, 2037 3,709,956 227,730 IFB Ser. 07-64, Class AI, IO, 4.068s, 2037 3,998,735 269,925 IFB Ser. 07-53, Class ES, IO, 4.068s, 2037 894,884 50,048 17 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-78, Class SA, IO, 4.059s, 2037 $5,711,927 $387,834 IFB Ser. 08-2, Class SB, IO, 4.038s, 2038 5,263,097 324,386 IFB Ser. 07-10, Class SB, IO, 4.038s, 2037 6,366,833 480,073 IFB Ser. 08-4, Class SA, IO, 4.034s, 2038 10,172,240 622,996 IFB Ser. 08-2, Class SM, IO, 4.029s, 2038 4,031,124 289,435 IFB Ser. 07-9, Class AI, IO, 4.029s, 2037 1,770,314 131,700 IFB Ser. 07-9, Class DI, IO, 4.028s, 2037 1,442,630 98,576 IFB Ser. 07-57, Class QA, IO, 4.018s, 2037 2,072,804 124,545 IFB Ser. 07-58, Class SA, IO, 4.018s, 2037 1,304,025 81,498 IFB Ser. 07-58, Class SC, IO, 4.018s, 2037 1,629,924 86,889 IFB Ser. 07-59, Class SA, IO, 4.018s, 2037 6,171,369 368,790 IFB Ser. 07-61, Class SA, IO, 4.018s, 2037 1,108,619 72,729 IFB Ser. 07-53, Class SC, IO, 4.018s, 2037 953,821 53,984 IFB Ser. 06-26, Class S, IO, 4.018s, 2036 8,734,797 689,678 IFB Ser. 08-15, Class CI, IO, 4.008s, 2038 8,412,439 507,933 IFB Ser. 07-58, Class SD, IO, 4.008s, 2037 1,578,824 82,992 IFB Ser. 08-9, Class SK, IO, 3.998s, 2038 3,241,071 258,610 IFB Ser. 08-6, Class SC, IO, 3.993s, 2038 8,512,123 515,724 IFB Ser. 07-59, Class SD, IO, 3.988s, 2037 449,615 27,416 IFB Ser. 06-49, Class SA, IO, 3.978s, 2036 2,743,642 186,191 IFB Ser. 08-40, Class SA, IO, 3.929s, 2038 14,678,324 1,056,047 IFB Ser. 05-71, Class SA, IO, 3.889s, 2035 3,254,385 233,053 IFB Ser. 05-65, Class SI, IO, 3.868s, 2035 1,082,238 81,967 IFB Ser. 06-7, Class SB, IO, 3.838s, 2036 287,959 18,826 IFB Ser. 06-16, Class SX, IO, 3.808s, 2036 3,060,960 220,561 IFB Ser. 07-17, Class IB, IO, 3.768s, 2037 781,853 51,569 IFB Ser. 06-14, Class S, IO, 3.768s, 2036 1,213,927 83,234 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 05-57, Class PS, IO, 3.768s, 2035 $1,960,059 $136,987 IFB Ser. 06-11, Class ST, IO, 3.758s, 2036 763,962 51,398 IFB Ser. 07-25, Class KS, IO, 3.729s, 2037 1,809,368 138,274 IFB Ser. 07-21, Class S, IO, 3.729s, 2037 81,630 4,992 IFB Ser. 07-27, Class SD, IO, 3.718s, 2037 740,127 42,799 IFB Ser. 07-19, Class SJ, IO, 3.718s, 2037 1,249,479 72,818 IFB Ser. 07-23, Class ST, IO, 3.718s, 2037 1,622,303 90,912 IFB Ser. 07-9, Class CI, IO, 3.718s, 2037 1,864,386 110,300 IFB Ser. 07-7, Class EI, IO, 3.718s, 2037 823,796 47,949 IFB Ser. 07-7, Class JI, IO, 3.718s, 2037 2,196,462 145,078 IFB Ser. 07-1, Class S, IO, 3.718s, 2037 1,725,679 100,895 IFB Ser. 07-3, Class SA, IO, 3.718s, 2037 1,651,192 96,225 IFB Ser. 07-31, Class AI, IO, 3.709s, 2037 993,628 91,335 IFB Ser. 05-17, Class S, IO, 3.698s, 2035 1,554,970 109,826 IFB Ser. 07-62, Class S, IO, 3.679s, 2037 1,887,401 116,193 IFB Ser. 07-43, Class SC, IO, 3.629s, 2037 1,408,233 82,580 IFB Ser. 05-3, Class SN, IO, 3.618s, 2035 4,234,015 267,768 IFB Ser. 04-41, Class SG, IO, 3.518s, 2034 4,414,522 179,616 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 589,263 147,940 Ser. 99-31, Class MP, PO, zero %, 2029 149,052 131,001 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.993s, 2045 295,000 286,276 Ser. 06-GG6, Class A2, 5.506s, 2038 (F) 1,099,000 1,096,806 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 67,293 6,729 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.135s, 2037 3,391,387 2,797,894 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 2.593s, 2037 (F) 337,740 291,210 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.333s, 2036 765,121 610,567 FRB Ser. 07-AR15, Class 1A1, 6.248s, 2037 1,922,292 1,518,610 18 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR9, Class 2A1, 6.077s, 2037 $1,928,829 $1,523,775 FRB Ser. 07-AR11, Class 1A1, 5.65s, 2037 (F) 1,050,808 704,608 FRB Ser. 05-AR31, Class 3A1, 5.643s, 2036 (F) 3,509,050 2,632,351 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.069s, 2036 1,224,011 942,611 FRB Ser. 06-A1, Class 5A1, 5.894s, 2036 1,355,764 1,084,611 FRB Ser. 06-A6, Class 1A1, 2.553s, 2036 1,233,085 902,816 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.261s, 2051 540,000 500,342 FRB Ser. 07-LD12, Class A3, 6.189s, 2051 2,582,000 2,504,127 FRB Ser. 07-LD11, Class A3, 6.007s, 2049 (F) 368,000 354,951 Ser. 07-CB20, Class A3, 5.863s, 2051 739,000 710,135 Ser. 07-CB20, Class A4, 5.794s, 2051 477,000 456,055 Ser. 08-C2, Class X, IO, 0.647s, 2051 54,620,514 1,489,263 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.067s, 2051 53,229,167 607,345 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 199,915 144,895 Ser. 98-C4, Class J, 5.6s, 2035 379,000 328,520 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 804,000 797,088 Ser. 07-C7, Class XW, IO, 0.526s, 2045 51,591,266 1,208,732 LB-UBS Commercial Mortgage Trust 144A Ser. 07-C7, Class XCL, IO, 0.087s, 2045 21,779,780 216,012 Lehman Mortgage Trust IFB Ser. 07-5, Class 4A3, 25.185s, 2037 555,244 625,190 IFB Ser. 07-5, Class 8A2, IO, 5.238s, 2036 988,964 82,863 IFB Ser. 07-4, Class 3A2, IO, 4.718s, 2037 888,562 73,596 IFB Ser. 06-5, Class 2A2, IO, 4.668s, 2036 1,781,757 139,894 IFB Ser. 07-2, Class 2A13, IO, 4.208s, 2037 1,514,198 123,601 IFB Ser. 06-7, Class 2A5, IO, 4.183s, 2036 2,722,098 210,693 IFB Ser. 06-9, Class 2A2, IO, 4.138s, 2037 1,768,976 148,056 IFB Ser. 06-7, Class 2A4, IO, 4.068s, 2036 2,924,544 199,938 COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Lehman Mortgage Trust IFB Ser. 06-6, Class 1A2, IO, 4.018s, 2036 $1,077,563 $70,728 IFB Ser. 06-6, Class 1A3, IO, 4.018s, 2036 1,555,476 107,971 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 1,427,655 1,335,428 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 463,000 171,310 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 167,000 53,440 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 76,000 22,800 MASTR Adjustable Rate Mortgages Trust FRB Ser. 04-13, Class 3A6, 3.788s, 2034 190,000 179,246 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 1,194,823 896,117 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.099s, 2049 43,558,286 521,815 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.274s, 2035 295,814 289,356 Ser. 96-C2, Class JS, IO, 2.263s, 2028 905,383 59,040 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.023s, 2050 196,000 190,395 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.119s, 2049 358,000 351,926 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 4.867s, 2017 2,113,773 506,691 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 611,000 627,393 FRB Ser. 07-IQ14, Class AM, 5.877s, 2049 218,000 195,915 Ser. 98-CF1, Class E, 7.35s, 2032 915,000 929,848 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,380,000 772,800 Ser. 07-HQ13, Class X1, IO, 0.823s, 2044 23,507,305 733,898 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.275s, 2035 883,361 648,828 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 2,546 1 Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 2.796s, 2033 (United Kingdom) 1,183,000 1,153,425 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 2.793s, 2033 (United Kingdom) 1,428,000 1,374,450 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 157,000 113,084 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 4.208s, 2037 3,464,846 291,970 Ser. 07-A5, Class 2A3, 6s, 2037 2,725,207 2,439,060 19 Putnam VT Diversified Income Fund COLLATERALIZED MORTGAGE OBLIGATIONS (39.5%)* continued Principal amount Value Residential Mortgage Securities 144A FRB Ser. 20A, Class B1A, 6.491s, 2038 (United Kingdom) GBP 80,560 $96,343 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 $222,000 206,216 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 133,000 101,080 Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 113,760 Ser. 04-1A, Class M, 5s, 2018 (Cayman Islands) 143,000 100,100 Ser. 04-1A, Class N, 5s, 2018 (Cayman Islands) 137,000 86,310 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.694s, 2036 952,770 748,211 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.768s, 2037 2,900,365 178,859 Ser. 07-4, Class 1A4, IO, 1s, 2037 3,110,963 83,786 Structured Asset Securities Corp. 144A IFB Ser. 08-01, Class 1A2, IO, 3.588s, 2045 (acquired 3/4/08, cost $191,527)  2,834,655 162,837 Ser. 07-RF1, Class 1A, IO, 3.399s, 2037 3,982,941 179,439 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (Ireland) GBP 165,399 304,167 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (Ireland) GBP 328,253 523,210 URSUS EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 179,005 322,647 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 $4,186,000 4,087,313 Ser. 07-C34, IO, 0.52s, 2046 14,097,193 304,499 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 5.771s, 2018 363,000 290,400 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR13, Class 1A4, IO, 0.742s, 2035 7,626,626 49,573 Total collateralized mortgage obligations (cost $165,771,345) $170,385,299 CORPORATE BONDS AND NOTES (20.0%)* Principal amount Value Basic Materials (1.4%) Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) $62,000 $58,900 Bayer AG jr. unsec. sub. bond FRB 5s, 2105 (Germany) EUR 156,000 208,517 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.926s, 2012 $220,000 149,600 CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Basic Materials continued Compass Minerals International, Inc. sr. disc. notes Ser. B, 12s 2013 $146,000 $153,665 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 120,000 120,600 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 619,000 654,593 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 311,000 321,108 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 110,000 110,026 Georgia-Pacific Corp. debs. 9 1/2s, 2011 75,000 76,219 Georgia-Pacific Corp. notes 8 1/8s, 2011 40,000 39,500 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 305,000 316,819 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 260,000 235,300 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 759,000 694,485 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 196,000 167,580 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 165,000 175,725 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 100,000 104,500 NewPage Corp. company guaranty 10s, 2012 312,000 315,900 NewPage Holding Corp. sr. notes FRN 9.986s, 2013  67,601 65,235 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 9,000 7,650 Novelis, Inc. company guaranty 7 1/4s, 2015 86,000 81,270 Rhodia SA sr. unsec. FRN 7.497s, 2 013 (France) EUR 350,000 490,857 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 200,000 286,317 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $675,000 646,313 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 133,000 132,335 Stone Container Corp. sr. notes 8 3/8s, 2012 310,000 272,025 5,885,039 Capital Goods (1.4%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 72,000 69,840 Berry Plastics Corp. company guaranty sr. sec. notes FRN 7.568s, 2015 645,000 617,588 Bombardier, Inc. 144A sr. unsec. notes FRN 7.981s, 2013 (Canada) EUR 160,000 251,682 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) $1,350,000 1,319,625 20 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Capital Goods continued Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $383,000 $382,043 General Cable Corp. company guaranty sr. unsec. notes FRN 5.073s, 2015 155,000 137,563 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 197,000 197,000 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 55,000 53,488 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 528,000 495,000 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 408,000 376,380 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 858,000 964,709 Owens-Illinois, Inc. debs. 7 1/2s, 2010 79,000 80,383 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 484,000 467,060 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 378,000 375,165 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 100,000 101,500 Terex Corp. company guaranty 7 3/8s, 2014 250,000 246,250 6,135,276 Communication Services (1.4%) American Tower Corp. 144A sr. notes 7s, 2017 325,000 321,750 Cincinnati Bell, Inc. company guaranty 7s, 2015 442,000 412,165 Cricket Communications, Inc. company guaranty sr. unsec. notes Ser. *, 9 3/8s, 2014 195,000 187,688 Cricket Communications, Inc. 144A company guaranty sr. notes 10s, 2015 500,000 490,000 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 200,000 188,750 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 200,000 205,750 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom)  581,000 586,810 iPCS, Inc. company guaranty sr. sec. notes FRN 4.998s, 2013 105,000 94,500 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 70,000 67,375 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 110,000 101,475 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 273,000 259,350 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 52,938 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 947,000 965,940 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 130,980 Rural Cellular Corp. sr. unsec. sub. notes FRN 5.682s, 2013 145,000 146,813 West Corp. company guaranty 9 1/2s, 2014 95,000 85,500 Wind Aquisition Fin. SA notes 9 3/4s, 2015 (Netherlands) EUR 995,000 1,574,861 5,872,645 CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Consumer Cyclicals (2.6%) Allison Transmission 144A company guaranty 11s, 2015 $65,000 $58,175 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 130,000 85,313 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 121,000 93,170 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 238,256 212,048 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 217,800 D.R. Horton, Inc. company guaranty 8s, 2009 172,000 171,570 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 236,000 231,575 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 640,000 614,400 FelCor Lodging LP company guaranty 8 1/2s, 2011 (R) 427,000 417,393 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 503,000 422,563 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 316,000 272,752 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 139,000 126,598 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 6.508s, 2014 230,000 213,900 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 615,000 581,175 Jostens IH Corp. company guaranty 7 5/8s, 2012 454,000 446,055 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 140,000 127,400 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 205,000 199,363 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 502,000 504,510 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 320,000 282,400 Meritage Homes Corp. company guaranty 6 1/4s, 2015 104,000 83,460 Meritage Homes Corp. sr. notes 7s, 2014 32,000 25,920 Meritor Automotive, Inc. notes 6.8s, 2009 269,000 264,629 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 395,000 390,063 MGM Mirage, Inc. company guaranty 6s, 2009 881,000 866,684 NTK Holdings, Inc. sr. disc. notes zero %, 2014 87,000 39,585 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 390,000 376,350 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 183,600 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 251,000 246,608 Pulte Homes, Inc. company guaranty 7 7/8s, 2011 608,000 598,880 21 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Consumer Cyclicals continued Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) $60,000 $55,800 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 510,000 354,450 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 45,100 Station Casinos, Inc. sr. notes 6s, 2012 290,000 230,550 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 44,000 38,830 Tenneco, Inc. 144A sr. unsec. notes 8 1/8s, 2015 310,000 280,550 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 267,000 265,665 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 214,000 136,960 THL Buildco, Inc. (Nortek Holdings, Inc.) 144A sr. sec. notes 10s, 2013 108,000 103,140 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 590,000 572,300 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 (In default)  220,000 104,500 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 217,000 135,083 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 (In default)  469,000 206,360 Vertis, Inc. 144A unsec. sub. notes 13 1/2s, 2009 (In default)  121,000 4,235 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 428,000 391,620 11,279,082 Consumer Staples (2.0%) Affinity Group, Inc. sr. sub. notes 9s, 2012 445,000 391,600 AMC Entertainment, Inc. company guaranty 11s, 2016 208,000 205,920 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 151,763 Archibald Candy Corp. company guaranty 10s, 2008 (In default) (F)  79,400 1,166 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 205,000 157,338 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 15,000 9,038 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 190,000 183,825 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 883,000 852,095 Church & Dwight Co., Inc. company guaranty 6s, 2012 349,000 335,040 Cinemark, Inc. sr. disc. notes stepped- coupon zero % (9 3/4s, 3/15/09), 2014  370,000 351,500 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 49,000 29,400 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 394,000 370,360 Del Monte Corp. company guaranty 6 3/4s, 2015 250,000 238,125 CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Consumer Staples continued Del Monte Corp. sr. sub. notes 8 5/8s, 2012 $470,000 $477,050 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 790,000 740,625 DirecTV Holdings, LLC 144A sr. notes 7 5/8s, 2016 110,000 108,350 Echostar DBS Corp. company guaranty 6 5/8s, 2014 1,637,000 1,514,225 Grupo Televisa SA 144A sr. unsec. notes 6s, 2018 (Mexico) 365,000 354,769 Liberty Media, LLC sr. notes 5.7s, 2013 116,000 103,956 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 139,000 140,353 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 2,000 2,015 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016  318,000 218,625 Nielsen Finance LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 10s, 2014 135,000 139,219 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 302,000 302,000 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 290,000 294,350 Rite Aid Corp. company guaranty 9 3/8s, 2015 201,000 134,670 Rite Aid Corp. sec. notes 7 1/2s, 2017 230,000 185,725 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 250,000 255,952 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 29,000 26,100 Young Broadcasting, Inc. company guaranty 10s, 2011 177,000 99,120 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 61,000 34,160 8,408,434 Energy (3.1%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 1,110,000 1,087,800 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 235,000 203,863 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 595,000 617,313 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 903,000 903,000 Complete Production Services, Inc. company guaranty 8s, 2016 380,000 379,525 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 420,000 412,650 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 175,000 184,625 22 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Energy continued Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 $235,000 $233,825 Dong Energy A/S jr. unsec. sub. notes FRN 5 1/2s, 2035 (Denmark) EUR 156,000 224,506 El Paso Natural Gas Co. debs. 8 5/8s, 2022 $160,000 177,546 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 350,000 343,875 Forest Oil Corp. sr. notes 8s, 2011 465,000 478,950 Gaz Capital for Gazprom 144A sr. unsec. notes 7.288s, 2037 (Luxembourg) 240,000 220,560 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Luxembourg) 149,000 155,887 Gaz Capital SA 144A company guaranty sr. unsec. bond 7.343s, 2013 (Luxembourg) 129,000 132,965 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Luxembourg) 207,000 185,783 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 456,000 433,200 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 325,000 333,125 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 379,200 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 150,000 153,000 Lukoil International Finance 144A company guaranty 6.656s, 2022 (Netherlands) 430,000 390,763 Lukoil International Finance 144A company guaranty 6.356s, 2017 (Netherlands) 180,000 169,425 Massey Energy Co. sr. notes 6 5/8s, 2010 225,000 225,000 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 294,000 276,360 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 245,000 235,813 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 261,530 272,934 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 290,000 292,442 Peabody Energy Corp. company guaranty 7 3/8s, 2016 620,000 618,450 Pemex Finance, Ltd. bonds 9.69s, 2009 (Cayman Islands) 192,500 196,430 Pemex Project Funding Master Trust 144A company guaranty 6 5/8s, 2035 380,000 374,909 Pemex Project Funding Master Trust 144A company guaranty 5 3/4s, 2018 480,000 474,000 Pemex Project Funding Master Trust 144A notes 6 5/8s, 2038 350,000 343,875 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 220,000 225,500 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 650,000 611,039 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 205,000 216,788 CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Energy continued Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) $270,000 $244,350 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 60,000 60,450 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 57,600 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 420,000 418,950 SandRidge Energy, Inc. sr. notes 8s, 2018 (S) 290,000 291,450 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 320,000 336,000 13,573,726 Financial (4.7%) Banco Do Brasil 144A sr. unsec. 5.98s, 2017 (Cayman Islands) BRL 393,000 200,592 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. notes 6.369s, 2018 (Brazil) $160,000 159,200 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 885,000 920,198 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 4.476s, 2012 (Cayman Islands) 1,019,063 983,002 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 66,000 56,439 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 70,000 48,897 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 471,000 322,530 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 70,000 50,300 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 934,000 616,856 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 510,000 345,832 GMAC, LLC sr. unsec. unsub. notes FRN 4.882s, 2014 52,000 34,182 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 215,000 199,040 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (Jersey) EUR 208,000 277,941 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 57,400 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 45,250 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 (R) 80,000 76,800 JPMorgan Chase & Co. 144A sr. unsec. notes FRN 6.364s, 2011 RUB 28,000,000 1,200,640 JPMorgan Chase & Co. 144A sr. unsec. FRN 6.46s, 2017 $500,000 496,350 23 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Financial continued JPMorgan Chase & Co. 144A unsec. unsub. notes 0.189s, 2012 INR 14,000,000 $312,738 Lender Processing Services, Inc. 144A sr. unsec. notes 8 1/8s, 2016 $453,000 453,566 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 105,000 105,525 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 184,000 175,720 Liberty Mutual Insurance 144A notes 7.697s, 2097 480,000 407,265 Merrill Lynch & Co., Inc. notes 5.45s, 2013 620,000 581,870 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.12s, 2011 265,000 241,743 MetLife Capital Trust X 144A collateral trust FRB 9 1/4s, 2068 700,000 791,168 Morgan Stanley sr. unsec. bonds 6.188s, 2017 BRL 1,360,000 643,850 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 $161,000 148,523 RSHB Capital SA for OJSC Russian Agricultural Bank notes 6.299s, 2017 (Luxembourg) 495,000 456,712 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Luxembourg) 250,000 241,370 Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Luxembourg) 370,000 362,600 Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Luxembourg) 370,000 364,894 UBS Luxembourg SA for Sberbank unsec. sub. notes stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Luxembourg)  1,040,000 1,031,254 USI Holdings Corp. 144A sr. unsec. notes FRN 6.551s, 2014 45,000 37,575 VTB Capital unsec. sub. notes FRN 6.315s, 2015 (Luxembourg) 1,950,000 1,929,720 VTB Capital SA bonds 6 1/4s, 2035 (Luxembourg) 695,000 646,350 VTB Capital SA sr. notes 6 1/4s, 2035 (Luxembourg) 400,000 372,000 VTB Capital SA 144A notes 7 1/2s, 2011 (Luxembourg) 1,000,000 1,016,200 VTB Capital SA 144A notes 6 7/8s, 2018 (Luxembourg) 781,000 761,475 VTB Capital SA 144A sec. notes 6.609s, 2012 (Luxembourg) 3,315,000 3,237,396 20,410,963 Health Care (1.3%) Community Health Systems, Inc. company guaranty 8 7/8s, 2015 490,000 493,063 DaVita, Inc. company guaranty 6 5/8s, 2013 119,000 114,240 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 165,000 162,319 CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Health Care continued HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016  $400,000 $412,000 HCA, Inc. sr. sec. notes 9 1/4s, 2016 460,000 473,800 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 164,000 136,120 HCA, Inc. sr. unsec. notes 5 3/4s, 2014 202,000 168,165 Omnicare, Inc. company guaranty 6 3/4s, 2013 170,000 159,800 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 460,000 420,900 Service Corporation International debs. 7 7/8s, 2013 63,000 62,528 Service Corporation International sr. notes 7s, 2017 127,000 121,285 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 542,000 514,900 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 225,000 175,500 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  75,000 65,625 Tenet Healthcare Corp. notes 7 3/8s, 2013 325,000 305,500 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 447,000 428,003 US Oncology, Inc. company guaranty 9s, 2012 395,000 392,038 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 372,000 368,280 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 260,000 272,350 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 153,000 152,235 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 135,000 129,600 5,528,251 Technology (0.8%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 253,000 218,213 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 227,000 206,003 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 125,000 114,375 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 378,000 307,125 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 (S) 278,000 211,975 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014  276,000 214,590 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 160,000 161,000 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 140,000 130,900 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 432,850 24 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Technology continued New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) $11,000 $7,040 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 180,000 178,200 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 6.963s, 2011 (Canada) 195,000 184,275 Nortel Networks, Ltd. 144A company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 149,000 147,510 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 194,000 174,115 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 303,000 272,700 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 256,000 258,560 Travelport LLC company guaranty 9 7/8s, 2014 141,000 125,138 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 204,000 204,000 3,548,569 Utilities & Power (1.3%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 105,000 102,900 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 178,000 184,898 CMS Energy Corp. sr. notes 7 3/4s, 2010 155,000 161,762 Colorado Interstate Gas Co. debs. 6.85s, 2037 290,000 274,916 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 108,455 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 122,000 121,085 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (S) 205,000 191,163 Edison Mission Energy sr. unsec. notes 7s, 2017 140,000 130,900 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 395,000 360,438 Florida Power Corp. 1st mtge. sec. bond 5.65s, 2018 65,000 65,598 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 95,000 93,575 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 1,182,000 1,162,793 NRG Energy, Inc. sr. notes 7 3/8s, 2016 170,000 160,013 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 550,000 594,000 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 481,000 496,633 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 150,000 155,902 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7s, 2012 255,000 265,909 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 24,000 24,156 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 127,000 133,811 CORPORATE BONDS AND NOTES (20.0%)* continued Principal amount Value Utilities & Power continued Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 $65,000 $63,392 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 350,000 357,875 Utilicorp United, Inc. sr. unsec. notes 9.95s, 2011 15,000 15,416 Vattenfall Treasury AB company guaranty unsec. unsub. FRB 5 1/4s, 2049 (Sweden) EUR 156,000 219,544 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 $105,000 105,000 5,550,134 Total corporate bonds and notes (cost $90,662,812) $86,192,119 FOREIGN GOVERNMENT BONDS AND NOTES (12.1%)* Principal amount Value Argentina (Republic of ) bonds 7s, 2013 $281,000 $217,073 Argentina (Republic of ) bonds Ser. $V, 10 1/2s, 2012 ARS 1,670,000 359,050 Argentina (Republic of ) bonds FRB zero %, 2013 $2,362,000 1,124,312 Argentina (Republic of ) notes Ser. $dis, 8.28s, 2033 957,112 729,798 Argentina (Republic of ) sr. unsec. unsub. bonds 7s, 2015 614,000 429,033 Argentina (Republic of ) sr. unsec. unsub. bonds FRB 3.092s, 2012 4,673,750 3,934,026 Brazil (Federal Republic of ) bonds 6s, 2017 740,000 754,800 Brazil (Federal Republic of) notes 10s, 2012 BRL 61,700 355,505 Brazil (Federal Republic of ) notes zero %, 2017 BRL 281,000 1,371,748 Canada (Government of ) bonds Ser. WL43, 5 3/4s, 2029 CAD 585,000 704,639 Colombia (Republic of ) notes 10s, 2012 (S) $1,359,000 1,574,741 Colombia (Republic of ) unsec. unsub. bonds 7 3/8s, 2037 510,000 552,075 Colombia (Republic of ) unsec. unsub. bonds 7 3/8s, 2017 340,000 369,750 Ecuador (Republic of ) bonds Ser. REGS, 12s, 2012 1,350,072 1,377,073 Ecuador (Republic of ) regs notes 9 3/8s, 2015 100,000 103,000 Ghana (Republic of ) bonds 8 1/2s, 2017 235,000 241,016 Indonesia (Republic of ) 144A sr. unsec. unsub. bonds Ser. JUN, 6 3/4s, 2014 280,000 280,350 Indonesia (Republic of ) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 517,000 25 Putnam VT Diversified Income Fund FOREIGN GOVERNMENT BONDS AND NOTES (12.1%)* continued Principal amount Value Indonesia (Republic of ) bonds 14.275s, 2013 IDR 1,874,000,000 $210,990 Indonesia (Republic of ) bonds 14 1/4s, 2013 IDR 5,565,000,000 630,436 Indonesia (Republic of ) 144A bonds 6 5/8s, 2037 $575,000 483,719 Japan (Government of ) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 277,548,000 2,632,282 Japan (Government of ) CPI Linked bonds Ser. 8, 1s, 2016 JPY 1,656,826,800 15,588,424 Mexican (Government of ) bonds Ser. M 10, 8s, 2015 MXN 12,836,000 1,171,829 Peru (Republic of ) bonds 8 3/4s, 2033 $575,000 738,875 Russia (Federation of ) unsub. 5s, 2030 11,820 13,253 Russia (Federation of ) 144A unsub. unsec. bonds 5s, 2030 2,210,906 2,478,979 South Africa (Republic of ) notes 5 7/8s, 2022 330,000 306,900 Sweden (Government of ) debs. Ser. 1041, 6 3/4s, 2014 SEK 26,845,000 4,928,111 Turkey (Republic of ) notes 6 7/8s, 2036 $1,840,000 1,520,300 Ukraine (Government of ) 144A bonds 6 3/4s, 2017 800,000 712,000 Ukraine (Government of ) 144A sr. unsub. 6.58s, 2016 (S) 430,000 395,600 United Mexican States bonds Ser. MTN, 8.3s, 2031 1,810,000 2,271,550 Venezuela (Republic of ) notes 10 3/4s, 2013 1,360,000 1,414,400 Venezuela (Republic of ) unsec. note FRN Ser. REGS, 3.908s, 2011 690,000 621,000 Venezuela (Republic of ) unsub. bonds 5 3/8s, 2010 1,130,000 1,069,263 Total foreign government bonds and notes (cost $49,998,726) $52,182,900 ASSET-BACKED SECURITIES (10.0%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 3.173s, 2035 $150,000 $75,000 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 2.633s, 2036 94,000 54,520 FRB Ser. 06-HE3, Class A2C, 2.633s, 2036 100,000 78,493 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 (F) 42,171 37,004 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 4.233s, 2033 211,089 46,440 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 326,000 270,115 Ser. 04-1A, Class E, 6.42s, 2039 175,000 127,572 ASSET-BACKED SECURITIES (10.0%)* continued Principal amount Value Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 4.753s, 2033 $23,521 $3,293 FRB Ser. 06-W4, Class A2C, 2.643s, 2036 178,000 125,490 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 3.483s, 2033 236,525 122,993 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 2.673s, 2036 38,589 33,537 FRB Ser. 06-HE4, Class A5, 2.643s, 2036 129,000 96,750 Asset Backed Securities Corp. Home Equity Loan Trust 144A FRB Ser. 06-HE2, Class M10, 4.983s, 2036 124,000 6 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 3.182s, 2033 212,020 188,698 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 70,000 88,333 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.733s, 2034 223,000 156,889 FRB Ser. 06-PC1, Class M9, 4.233s, 2035 135,000 10,166 FRB Ser. 05-HE1, Class M3, 3.413s, 2035 210,000 69,300 Bear Stearns Asset Backed Securities, Inc. 144A FRB Ser. 06-HE2, Class M10, 4.733s, 2036 216,000 16,691 Bombardier Capital Mortgage Securitization Corp. FRB Ser. 00-A, Class A1, 2.631s, 2030 110,925 47,221 Ser. 00-A, Class A4, 8.29s, 2030 695,043 451,431 Ser. 00-A, Class A2, 7.575s, 2030 1,603,807 943,360 Ser. 99-B, Class A-5, 7.44s, 2020 46,967 29,589 Ser. 99-B, Class A4, 7.3s, 2016 510,764 269,786 Ser. 99-B, Class A3, 7.18s, 2015 854,535 512,892 Chase Credit Card Master Trust FRB Ser. 03-3, Class C, 3.551s, 2010 110,000 109,929 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 4.983s, 2035 222,000 22,200 FRB Ser. 05-HE4, Class M12, 4.533s, 2035 327,244 16,362 FRB Ser. 05-OPT1, Class M1, 2.903s, 2035 41,642 27,433 Conseco Finance Securitizations Corp. FRB Ser. 02-1, Class M1A, 4.521s, 2033 1,609,000 1,383,740 FRB Ser. 01-4, Class M1, 4.221s, 2033 241,000 103,967 Ser. 00-2, Class A5, 8.85s, 2030 943,327 753,907 Ser. 00-4, Class A6, 8.31s, 2032 2,447,811 2,059,221 Ser. 00-5, Class A7, 8.2s, 2032 214,000 166,321 Ser. 00-1, Class A5, 8.06s, 2031 693,658 554,927 Ser. 00-4, Class A5, 7.97s, 2032 148,093 109,545 Ser. 00-5, Class A6, 7.96s, 2032 449,045 355,419 26 Putnam VT Diversified Income Fund ASSET-BACKED SECURITIES (10.0%)* continued Principal amount Value Conseco Finance Securitizations Corp. Ser. 02-1, Class M1F, 7.954s, 2033 $12,000 $10,891 Ser. 01-3, Class M2, 7.44s, 2033 44,327 2,332 Ser. 01-4, Class A4, 7.36s, 2033 161,262 151,522 Ser. 00-6, Class A5, 7.27s, 2031 58,508 53,254 Ser. 01-1, Class A5, 6.99s, 2032 92,533 85,490 Ser. 01-3, Class A4, 6.91s, 2033 2,445,216 2,299,237 Ser. 02-1, Class A, 6.681s, 2033 791,800 778,439 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 3.003s, 2035 41,000 27,060 FRB Ser. 05-14, Class 3A2, 2.723s, 2036 25,907 23,057 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 361,000 252,700 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 197,000 170,265 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 3.153s, 2035 86,000 21,500 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 2.633s, 2036 154,000 130,472 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 2.813s, 2036 217,000 149,773 FRB Ser. 06-2, Class 2A3, 2.653s, 2036 309,000 236,385 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 502,000 469,263 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 (United Kingdom) GBP 687,244 1,296,804 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (United Kingdom) EUR 1,225,000 1,819,864 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $673,275 641,160 Ser. 94-4, Class B2, 8.6s, 2019 289,502 181,952 Ser. 93-1, Class B, 8.45s, 2018 294,792 251,576 Ser. 99-5, Class A5, 7.86s, 2030 3,103,887 2,641,408 Ser. 96-8, Class M1, 7.85s, 2027 304,000 250,982 Ser. 95-8, Class B1, 7.3s, 2026 285,417 240,036 Ser. 95-4, Class B1, 7.3s, 2025 289,077 265,980 Ser. 97-6, Class M1, 7.21s, 2029 182,000 133,060 Ser. 95-F, Class B2, 7.1s, 2021 29,459 22,094 Ser. 93-3, Class B, 6.85s, 2018 21,200 19,074 Ser. 99-3, Class A7, 6.74s, 2031 541,000 502,589 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,622,069 3,078,758 Ser. 99-5, Class M1A, 8.3s, 2026 119,000 107,195 Ser. 99-5, Class A4, 7.59s, 2028 42,451 41,602 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 298,512 298,183 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 2.633s, 2036 460,000 295,533 ASSET-BACKED SECURITIES (10.0%)* continued Principal amount Value Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 4.483s, 2030 (Cayman Islands) $289,000 $149,211 FRB Ser. 05-1A, Class E, 4.283s, 2030 (Cayman Islands) 63,492 42,540 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 2.813s, 2036 108,000 70,200 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A4, 5.27s, 2018 44,766 39,309 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 2.693s, 2037 1,098,749 792,967 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 5.481s, 2036 (Cayman Islands) (F) 660,000 329,759 FRB Ser. 02-1A, Class FFL, 5.231s, 2037 (Cayman Islands) 1,135,000 533,450 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 3.103s, 2035 240,000 100,800 FRB Ser. 06-4, Class 2A4, 2.743s, 2036 103,000 51,158 FRB Ser. 06-1, Class 2A3, 2.673s, 2036 141,000 119,145 Lothian Mortgages PLC 144A FRB Ser. 3A, Class D, 6.684s, 2039 (United Kingdom) GBP 700,000 1,288,853 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 5.733s, 2032 $925,076 666,055 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 2.633s, 2036 54,000 38,281 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 96,611 80,701 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 5.683s, 2034 100,559 35,196 FRB Ser. 05-HE2, Class M5, 3.163s, 2035 150,000 45,000 FRB Ser. 05-HE1, Class M3, 3.003s, 2034 150,000 67,500 FRB Ser. 06-NC4, Class M2, 2.783s, 2036 210,000 21,000 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 4.483s, 2039 (Cayman Islands) 500,000 412,500 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 65,382 58,994 Ser. 04-B, Class C, 3.93s, 2012 35,513 32,215 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 4.533s, 2033 13,122 1,050 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 2.643s, 2036 130,000 113,347 FRB Ser. 06-2, Class A2C, 2.633s, 2036 130,000 98,111 27 Putnam VT Diversified Income Fund ASSET-BACKED SECURITIES (10.0%)* continued Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 $1,142,950 $662,225 Ser. 99-D, Class A1, 7.84s, 2029 706,295 571,605 Ser. 00-A, Class A2, 7.765s, 2017 100,119 76,471 Ser. 95-B, Class B1, 7.55s, 2021 150,000 84,000 Ser. 00-D, Class A4, 7.4s, 2030 709,000 460,850 Ser. 02-B, Class A4, 7.09s, 2032 294,823 274,863 Ser. 99-B, Class A4, 6.99s, 2026 759,135 676,389 Ser. 00-D, Class A3, 6.99s, 2022 403,385 387,895 Ser. 01-D, Class A4, 6.93s, 2031 397,424 269,612 Ser. 98-A, Class M, 6.825s, 2028 43,000 32,108 Ser. 01-E, Class A4, 6.81s, 2031 645,140 507,080 Ser. 01-C, Class A2, 5.92s, 2017 860,106 338,280 Ser. 01-D, Class A3, 5.9s, 2022 19,102 13,945 Ser. 02-C, Class A1, 5.41s, 2032 (F) 950,913 799,876 Ser. 01-E, Class A2, 5.05s, 2019 622,165 429,294 Ser. 02-A, Class A2, 5.01s, 2020 87,900 70,803 Oakwood Mortgage Investors, Inc. 144A FRB Ser. 01-B, Class A2, 2.846s, 2018 53,361 40,480 Ser. 01-B, Class A4, 7.21s, 2030 141,785 115,867 Ocean Star PLC 144A FRB Ser. 04-A, Class E, 9.216s, 2018 (Ireland) 627,000 551,760 FRB Ser. 05-A, Class E, 7.316s, 2012 (Ireland) 176,000 141,539 FRB Ser. 05-A, Class D, 4.216s, 2012 (Ireland) 175,000 140,000 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 4.983s, 2035 290,000 31,900 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 3.313s, 2036 98,000 27,440 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 4.983s, 2034 54,350 3,261 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 2.613s, 2036 197,000 157,600 Permanent Financing PLC FRB Ser. 6, Class 3C, 7.576s, 2042 (United Kingdom) GBP 686,000 1,350,517 FRB Ser. 3, Class 3C, 3.846s, 2042 (United Kingdom) $280,000 277,383 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 2.673s, 2036 148,511 128,121 FRB Ser. 07-RZ1, Class A2, 2.643s, 2037 154,000 113,206 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 5.233s, 2035 288,000 5,760 SAIL Net Interest Margin Notes 144A Ser. 03-3, Class A, 7 3/4s, 2033 (Cayman Islands) (In default)  14,931 6 ASSET-BACKED SECURITIES (10.0%)* continued Principal amount Value Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 3.133s, 2035 $150,000 $45,000 FRB Ser. 07-NC2, Class A2B, 2.623s, 2037 144,000 97,200 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 2.693s, 2036 219,000 103,040 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 2.653s, 2036 104,000 80,600 FRB Ser. 06-3, Class A3, 2.643s, 2036 461,000 364,551 Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 4.983s, 2036 284,000 8,520 South Coast Funding 144A FRB Ser. 3A, Class A2, 3.916s, 2038 (Cayman Islands) 120,000 600 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 2.743s, 2036 104,000 50,349 Structured Asset Investment Loan Trust 144A FRB Ser. 05-HE3, Class M11, 4.983s, 2035 319,000 6,774 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 3.318s, 2015 1,318,275 1,227,232 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 395,000 218,905 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 282,274 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 3.82s, 2044 (United Kingdom) 189,615 136,807 Total asset-backed securities (cost $50,619,362) $43,017,360 SENIOR LOANS (9.6%)* (c) Principal amount Value Basic Materials (1.0%) Aleris International, Inc. bank term loan FRN Ser. B, 4.563s, 2013 $275,798 $238,221 Domtar Corp. bank term loan FRN 3.779s, 2014 (Canada) 262,632 253,030 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.449s, 2013 701,403 661,292 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 4.465s, 2012 197,500 186,206 Graphic Packaging Corp. bank term loan FRN Ser. C, 5.587s, 2014 268,650 258,856 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C, 5.063s, 2013 14,850 13,317 Huntsman International, LLC bank term loan FRN Ser. B, 4.233s, 2012 1,155,000 1,068,857 Momentive Performance Materials, Inc. bank term loan FRN 4 3/4s, 2013 262,003 239,208 NewPage Holding Corp. bank term loan FRN 6.563s, 2014 220,890 219,068 Novelis, Inc. bank term loan FRN Ser. B, 4.7s, 2014 170,586 162,199 28 Putnam VT Diversified Income Fund SENIOR LOANS (9.6%)* (c) continued Principal amount Value Basic Materials continued Novelis, Inc. bank term loan FRN Ser. B, 4.7s, 2014 $375,289 $356,837 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 4.399s, 2012 571,144 549,115 4,206,206 Capital Goods (0.6%) Allied Waste Industries, Inc. bank term loan FRN 6.82s, 2012 75,096 74,116 Allied Waste Industries, Inc. bank term loan FRN 4.268s, 2012 124,904 123,273 Berry Plastics Holding Corp. bank term loan FRN 4.784s, 2015 99,000 89,383 Graham Packaging Co., LP bank term loan FRN 4.982s, 2011 98,750 94,553 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.1s, 2014 47,441 44,446 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.801s, 2014 906,924 849,674 Hexcel Corp. bank term loan FRN Ser. B, 4.879s, 2012 197,499 193,549 Mueller Water Products, Inc. bank term loan FRN Ser. B, 4.564s, 2014 261,692 247,517 Polypore, Inc. bank term loan FRN Ser. B, 4.74s, 2014 190,662 182,559 Sensata Technologies BV bank term loan FRN 4.663s, 2013 (Netherlands) 104,023 96,135 Sequa Corp. bank term loan FRN 6.025s, 2014 321,662 305,780 Transdigm, Inc. bank term loan FRN 4.801s, 2013 300,000 290,719 Wesco Aircraft Hardware Corp. bank term loan FRN 5.06s, 2013 117,000 113,271 2,704,975 Communication Services (0.8%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 5.564s, 2015 588,518 584,251 Alltel Communications, Inc. bank term loan FRN Ser. B3, 5.232s, 2015 612,000 607,563 Cricket Communications, Inc. bank term loan FRN Ser. B, 6 1/2s, 2013 19,898 19,578 Crown Castle International Corp. bank term loan FRN 4.301s, 2014 57,708 54,883 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 390,000 348,284 Intelsat Corp. bank term loan FRN Ser. B2, 5.184s, 2011 186,633 176,912 Intelsat Corp. bank term loan FRN Ser. B2-A, 5.184s, 2013 186,689 176,965 Intelsat Corp. bank term loan FRN Ser. B2-C, 5.184s, 2013 186,633 176,912 Intelsat, Ltd. bank term loan FRN 5.688s, 2014 (Bermuda) 375,000 330,000 SENIOR LOANS (9.6%)* (c) continued Principal amount Value Communication Services continued Intelsat, Ltd. bank term loan FRN Ser. B, 5.184s, 2013 (Bermuda) $394,000 $382,673 Level 3 Communications, Inc. bank term loan FRN 4.893s, 2014 117,000 107,903 MetroPCS Wireless, Inc. bank term loan FRN 4.989s, 2013 263,783 251,789 PAETEC Holding Corp. bank term loan FRN 5.363s, 2013 44,888 42,868 PAETEC Holding Corp. bank term loan FRN Ser. B1, 4.983s, 2013 114,096 108,961 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 4.49s, 2013 184,911 176,822 West Corp. bank term loan FRN 5.092s, 2013 116,705 106,701 3,653,065 Consumer Cyclicals (2.0%) Allison Transmission bank term loan FRN Ser. B, 5.333s, 2014 309,951 275,921 Aramark Corp. bank term loan FRN 4.83s, 2014 6,989 6,589 Aramark Corp. bank term loan FRN Ser. B, 4.676s, 2014 110,011 103,723 CCM Merger, Inc. bank term loan FRN Ser. B, 4.764s, 2012 66,761 62,755 Cenveo, Inc. bank term loan FRN Ser. C, 4.551s, 2014 176,859 165,805 Cenveo, Inc. bank term loan FRN Ser. DD, 4.551s, 2014 5,893 5,525 Claires Stores, Inc. bank term loan FRN 5.445s, 2014 271,454 196,295 Dana Corp. bank term loan FRN 6 3/4s, 2015 355,215 323,838 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 6.814s, 2014 335,000 326,765 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.93s, 2014 160,000 112,000 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.65s, 2014 440,598 309,153 GateHouse Media, Inc. bank term loan FRN Ser. DD, 4.714s, 2014 164,402 115,356 Golden Nugget, Inc. bank term loan FRN Ser. B, 4.49s, 2014 73,182 66,595 Golden Nugget, Inc. bank term loan FRN Ser. DD, 1 3/4s, 2014 (U) 41,818 38,055 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.502s, 2011 286,000 281,889 Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 1,292,000 1,168,453 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 5.919s, 2015 116,708 106,415 Isle of Capri Casinos, Inc. bank term loan FRN 4.551s, 2014 151,412 134,126 29 Putnam VT Diversified Income Fund SENIOR LOANS (9.6%)* (c) continued Principal amount Value Consumer Cyclicals continued Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 4.551s, 2014 $45,653 $40,441 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 4.551s, 2014 60,565 53,650 Landsource Communities/NWHL Investment bank term loan FRN 6 3/4s, 2013 329,252 241,588 Lear Corp bank term loan FRN 5.133s, 2013 529,141 482,400 Michaels Stores, Inc. bank term loan FRN Ser. B, 4.872s, 2013 237,588 197,049 National Bedding Co. bank term loan FRN 4.605s, 2011 50,871 40,697 Navistar Financial Corp. bank term loan FRN 5.754s, 2012 165,867 156,537 Navistar International Corp. bank term loan FRN 6.234s, 2012 456,133 430,476 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 4.422s, 2013 338,564 322,059 Readers Digest Association, Inc. (The) bank term loan FRN Ser. B, 4.601s, 2014 296,250 257,182 Realogy Corp. bank term loan FRN 5.32s, 2013 (R) 159,600 135,204 Realogy Corp. bank term loan FRN Ser. B, 5.475s, 2013 (R) 592,800 502,186 Standard-Pacific Corp. bank term loan FRN Ser. B, 4.469s, 2013 162,500 134,740 Tribune Co. bank term loan FRN Ser. B, 5.482s, 2014 697,950 524,335 TRW Automotive, Inc. bank term loan FRN Ser. B, 4.218s, 2014 133,988 129,382 United Components, Inc. bank term loan FRN Ser. D, 4.698s, 2012 316,667 302,417 Visant Holding Corp. bank term loan FRN Ser. C, 5.171s, 2010 227,564 223,581 Visteon Corp. bank term loan FRN Ser. B, 7.2s, 2013 940,000 753,469 Yankee Candle Co., Inc. bank term loan FRN 4.805s, 2014 69,000 62,661 8,789,312 Consumer Staples (2.7%) Affinion Group, Inc. bank term loan FRN Ser. B, 5.17s, 2013 731,743 704,912 Cablevision Systems Corp. bank term loan FRN 4.225s, 2013 898,405 852,085 Cebridge Connections, Inc. bank term loan FRN Ser. B, 4.724s, 2013 519,750 486,096 Charter Communications Operating, LLC bank term loan FRN 8 1/2s, 2014 189,525 188,340 Charter Communications, Inc. bank term loan FRN 5.301s, 2014 150,000 124,125 Charter Communications, Inc. bank term loan FRN 4.9s, 2014 1,573,502 1,378,602 Cinemark USA, Inc. bank term loan FRN 4.482s, 2013 333,502 317,035 SENIOR LOANS (9.6%)* (c) continued Principal amount Value Consumer Staples continued Citadel Communications bank term loan FRN Ser. B, 4.284s, 2014 $315,000 $272,475 Dean Foods Co. bank term loan FRN Ser. B, 4.305s, 2014 544,500 514,144 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 265,000 263,079 Idearc, Inc. bank term loan FRN Ser. B, 4.787s, 2014 925,561 737,878 Insight Midwest, LP bank term loan FRN Ser. B, 4.69s, 2014 96,576 92,606 Jarden Corp. bank term loan FRN Ser. B1, 4.551s, 2012 197,443 187,900 Jarden Corp. bank term loan FRN Ser. B2, 4.551s, 2012 98,728 93,956 Mediacom Communications Corp. bank term loan FRN Ser. C, 4.227s, 2015 492,846 450,646 Mediacom Communications Corp. bank term loan FRN Ser. D2, 4.227s, 2015 88,650 81,115 MGM Studios, Inc. bank term loan FRN Ser. B, 5.946s, 2011 686,000 560,070 Paxson Communications Corp. bank term loan FRN Ser. B, 5.963s, 2012 195,000 156,000 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.37s, 2014 715,362 665,108 R.H. Donnelley, Inc. bank term loan FRN 6.583s, 2011 419,589 411,132 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6.628s, 2011 222,394 217,900 Rental Service Corp. bank term loan FRN 6.23s, 2013 380,000 319,438 Rite-Aid Corp. bank term loan FRN Ser. B, 4.227s, 2014 79,800 71,621 Six Flags Theme Parks bank term loan FRN 4.873s, 2015 476,400 419,083 Spanish Broadcasting Systems, Inc. bank term loan FRN 4.56s, 2012 334,624 269,372 Spectrum Brands, Inc. bank term loan FRN 2.309s, 2013 21,751 20,563 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.633s, 2013 389,629 369,498 Universal City Development Partners bank term loan FRN Ser. B, 4.411s, 2011 462,727 448,845 Univision Communications, Inc. bank term loan FRN Ser. B, 5.124s, 2014 592,000 485,292 VNU Group BV bank term loan FRN Ser. B, 4.734s, 2013 (Netherlands) 116,704 108,639 Warner Music Group bank term loan FRN Ser. B, 4.646s, 2011 140,205 132,610 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.189s, 2012 205,908 185,317 11,585,482 30 Putnam VT Diversified Income Fund SENIOR LOANS (9.6%)* (c) continued Principal amount Value Energy (0.3%) CR Gas Storage bank term loan FRN 4.232s, 2013 $14,509 $13,916 CR Gas Storage bank term loan FRN 4.198s, 2013 35,124 33,690 CR Gas Storage bank term loan FRN Ser. B, 4.534s, 2013 216,985 208,125 CR Gas Storage bank term loan FRN Ser. DD, 4.227s, 2013 23,793 22,821 Enterprise GP Holdings, LP bank term loan FRN 4.853s, 2014 185,000 182,109 EPCO Holding, Inc. bank term loan FRN Ser. A, 3.858s, 2012 185,000 178,988 Hercules Offshore, Inc. bank term loan FRN Ser. B, 4.45s, 2013 49,625 47,971 MEG Energy Corp. bank term loan FRN 4.8s, 2013 (Canada) 73,313 69,968 MEG Energy Corp. bank term loan FRN Ser. DD, 4.8s, 2013 (Canada) 74,719 71,419 Petroleum Geo-Services ASA bank term loan FRN 4.55s, 2015 (Norway) 104,867 100,847 Targa Resources, Inc. bank term loan FRN 4.654s, 2012 204,047 198,095 Targa Resources, Inc. bank term loan FRN 2.571s, 2012 115,161 111,802 1,239,751 Financial (0.1%) General Growth Properties, Inc. bank term loan FRN Ser. A, 3.6s, 2010 (R) 85,000 75,951 Hub International, Ltd. bank term loan FRN Ser. B, 5.196s, 2014 105,413 97,638 Hub International, Ltd. bank term loan FRN Ser. DD, 5.196s, 2014 (U) 23,680 21,933 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.483s, 2014 299,250 278,751 474,273 Health Care (0.6%) Community Health Systems, Inc. bank term loan FRN Ser. B, 4.859s, 2014 430,980 405,701 Community Health Systems, Inc. bank term loan FRN Ser. DD, 1/2s, 2014 (U) 22,292 20,984 Davita, Inc. bank term loan FRN Ser. B, 4.084s, 2012 200,000 191,875 Health Management Associates, Inc. bank term loan FRN 4.551s, 2014 938,311 870,753 Healthsouth Corp. bank term loan FRN Ser. B, 5.29s, 2013 270,015 254,682 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 8.163s, 2014 276,562 241,992 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 20,198 19,104 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4.483s, 2014 218,904 207,046 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 4.483s, 2014 75,743 71,640 SENIOR LOANS (9.6%)* (c) continued Principal amount Value Health Care continued LifePoint, Inc. bank term loan FRN Ser. B, 4.274s, 2012 $158,330 $153,976 Mylan, Inc. bank term loan FRN Ser. B, 5 3/4s, 2014 119,400 118,075 Sun Healthcare Group, Inc. bank term loan FRN 2.596s, 2014 19,507 18,141 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.789s, 2014 90,051 83,747 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.912s, 2014 12,053 11,209 2,668,925 Technology (0.6%) Activant Solutions Holdings, Inc. bank term loan FRN Ser. B, 4.748s, 2013 135,000 119,306 Compucom Systems, Inc. bank term loan FRN 5.99s, 2014 163,763 151,480 First Data Corp. bank term loan FRN Ser. B1, 5.261s, 2014 270,251 247,719 First Data Corp. bank term loan FRN Ser. B3, 5.552s, 2014 373,838 343,152 Flextronics International, Ltd. bank term loan FRN Ser. B, 4.963s, 2014 (Singapore) 142,893 130,093 Flextronics International, Ltd. bank term loan FRN Ser. B, 4.947s, 2014 (Singapore) 497,269 452,722 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.209s, 2013 76,611 69,161 JDA Software Group, Inc. bank term loan FRN Ser. B, 5.072s, 2013 26,833 25,558 Sabre Holdings Corp. bank term loan FRN 4.691s, 2014 194,362 159,446 SunGard Data Systems, Inc. bank term loan FRN 4.508s, 2014 561,080 530,431 Travelport bank term loan FRN 5.196s, 2013 4,550 4,080 Travelport bank term loan FRN Ser. B, 4.733s, 2013 69,418 62,245 Travelport bank term loan FRN Ser. DD, 4.733s, 2013 69,906 62,776 2,358,169 Transportation (0.3%) Ceva Group PLC bank term loan FRN 7.38s, 2015 (Netherlands) 1,485,000 1,069,200 Delta Airlines, Inc. bank term loan FRN 4.897s, 2012 2,250 1,847 UAL Corp. bank term loan FRN Ser. B, 4.779s, 2014 97,333 72,189 1,143,236 Utilities & Power (0.6%) Dynegy Holdings, Inc. bank term loan FRN 3.983s, 2013 565,000 530,253 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.235s, 2014 514,707 475,961 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 6.262s, 2014 527,350 487,305 31 Putnam VT Diversified Income Fund SENIOR LOANS (9.6%)* (c) continued Principal amount Value Utilities & Power continued NRG Energy, Inc. bank term loan FRN 7.84s, 2014 (U) $135,000 $128,250 NRG Energy, Inc. bank term loan FRN 4.346s, 2014 199,483 189,648 NRG Energy, Inc. bank term loan FRN 4.301s, 2014 407,244 387,164 Reliant Energy, Inc. bank term loan FRN 2.339s, 2014 335,000 317,413 2,515,994 Total senior loans (cost $44,060,389) $41,339,388 PURCHASED OPTIONS OUTSTANDING (1.4%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $15,663,000 $860,525 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 15,663,000 439,660 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 15,663,000 860,525 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 15,663,000 439,660 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 25,080,000 1,074,427 PURCHASED OPTIONS OUTSTANDING (1.4%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing on February 16, 2020. Feb-10/5.03 $25,080,000 $1,065,398 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.41% versus the three month USD-LIBOR-BBA maturing on August 5, 2018. Aug-08/4.41 6,290,000 173,290 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.41% versus the three month USD-LIBOR-BBA maturing on August 5, 2018. Aug-08/4.41 6,290,000 24,531 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 15,663,000 871,333 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 15,663,000 432,769 Total purchased options outstanding (cost $6,087,322) $6,242,118 CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 1,987 $48,682 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. 627 504,378 Total convertible preferred stocks (cost $682,165) $553,060 32 Putnam VT Diversified Income Fund COMMON STOCK (%)* Shares Value AboveNet, Inc.  207 $12,627 Bohai Bay Litigation, LLC (Units) (F) 842 11,914 VFB LLC (acquired various dates from 6/22/99 to 12/8/03, cost $535,954) (F)   815,601 16,872 XCL Warranty Escrow (F) 842 60,094 Total common stocks (cost $607,561) $101,507 WARRANTS (%)*  Expiration Strike date price Warrants Value AboveNet, Inc. 9/8/10 $24.00 102 $3,468 AboveNet, Inc. 9/8/08 20.00 87 3,482 New ASAT Finance, Ltd. (Cayman Islands) (F) 2/1/11 0.01 2,860 16 Dayton Superior Corp. 144A (F) 6/15/09 0.01 890 2,983 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 422 18,122 Total warrants (cost $32,896) $28,071 SHORT-TERM INVESTMENTS (3.7%)* Principal amount Value Egypt Treasury Bills for an effective yield of 10.58%, December 2, 2008 EGP 3,725,000 $669,444 Egypt Treasury Bills for an effective yield of 9.776%, September 2, 2008 EGP 6,525,000 1,204,317 Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 3.75% and due dates ranging from July 1, 2008 to August 19, 2008 (d) $2,388,741 2,386,030 U.S. Treasury Bills with effective yields ranging from 1.177% to 1.995%, September 18, 2008 # 11,651,000 11,615,721 Total short-term investments (cost $15,865,220) $15,875,512 Total investments (cost $832,251,945) $827,519,706 Key to holdings currency abbreviations ARS Argentine Peso IDR Indonesian Rupiah AUD Australian Dollar INR Indian Rupee BRL Brazilian Real JPY Japanese Yen CAD Canadian Dollar MXN Mexican Peso CHF Swiss Franc RUB Russian Ruble EGP Egyptian Pound SEK Swedish Krona EUR Euro USD/$ United States Dollar GBP British Pound ZA R South African Rand * Percentages indicated are based on net assets of $430,906,432.  Non-income-producing security. The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Restricted, excluding 144A securities, as to public resale.The total market value of restricted securities held at June 30, 2008 was $179,709 or less than 0.1% of net assets.  Income may be received in cash or additional securities at the discretion of the issuer. # A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at June 30, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at June 30, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (d) See Note 1 to the financial statements. (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (R) Real Estate InvestmentTrust. (S) Securities on loan, in part or in entirety, at June 30, 2008. (U)These securities, in part or in entirety, represents unfunded loan commitments (Note 7). At June 30, 2008, liquid assets totaling $194,184,063 have been designated as collateral for open forward commitments, swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at June 30, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at June 30, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at June 30, 2008 (as a percentage of Portfolio Value): United States 88.5% Japan 2.2 Luxembourg 1.3 United Kingdom 1.2 Argentina 0.8 Canada 0.7 Sweden 0.6 Mexico 0.5 Other 4.2 Total 100.0% 33 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS TO BUY at 6/30/08 (aggregate face value $78,231,906) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $16,562,160 $15,890,844 7/16/08 $671,316 British Pound 10,251,322 10,086,740 9/17/08 164,582 Canadian Dollar 546,882 548,936 7/16/08 (2,054) Danish Krone 372,318 365,024 9/17/08 7,294 Euro 18,070,609 17,934,868 9/17/08 135,741 Japanese Yen 1,642,756 1,639,304 8/20/08 3,452 Malaysian Ringgit 1,345,646 1,382,879 8/20/08 (37,233) Mexican Peso 195,276 189,602 7/16/08 5,674 Norwegian Krone 21,197,730 21,053,335 9/17/08 144,395 Polish Zloty 3,497,363 3,388,366 9/17/08 108,997 Swiss Franc 5,817,119 5,752,008 9/17/08 65,111 Total $1,267,275 FORWARD CURRENCY CONTRACTS TO SELL at 6/30/08 (aggregate face value $76,086,163) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $4,783 $4,765 7/16/08 $(18) British Pound 2,419,178 2,408,687 9/17/08 (10,491) Canadian Dollar 15,059,155 15,069,916 7/16/08 10,761 Euro 27,938,449 27,608,373 9/17/08 (330,076) Hungarian Forint 3,004,539 2,850,016 9/17/08 (154,523) Japanese Yen 3,947,457 3,968,177 8/20/08 20,720 South African Rand 1,035,624 1,013,861 7/16/08 (21,763) Swedish Krona 16,079,202 16,037,570 9/17/08 (41,632) Swiss Franc 7,280,182 7,124,798 9/17/08 (155,384) Total $(682,406) FUTURES CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 86 $57,841,684 Sep-08 $(173,468) Canadian Government Bond 10 yr (Long) 7 808,227 Sep-08 (4,916) Euro-Bobl 5 yr (Long) 114 18,991,593 Sep-08 (244,703) Euro-Bund 10 yr (Long) 401 69,828,814 Sep-08 (52,201) Euro-Dollar 90 day (Short) 92 22,188,100 Jun-09 160,962 Euro-Dollar 90 day (Short) 272 65,426,200 Sep-09 517,335 FUTURES CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 489 $117,280,538 Dec-09 $1,036,845 Euro-Dollar 90 day (Short) 16 3,829,800 Mar-10 23,031 Euro-Schatz 2 yr (Short) 74 11,925,222 Sep-08 (19,500) Japanese Government Bond 10 yr (Long) 63 80,488,115 Sep-08 607,825 Japanese Government Bond 10 yr Mini (Short) 1 127,561 Sep-08 (919) Sterling Interest Rate 90 day (Long) 30 7,009,212 Dec-08 (75,949) Sterling Interest Rate 90 day (Long) 306 71,547,334 Jun-09 (883,067) Sterling Interest Rate 90 day (Long) 193 45,131,068 Sep-09 (510,722) Sterling Interest Rate 90 day (Long) 55 12,855,019 Mar-09 (153,741) U.K. Gilt 10 yr (Long) 19 3,953,333 Sep-08 (76,173) U.S. Treasury Bond 20 yr (Long) 1,089 125,881,594 Sep-08 2,384,364 U.S. Treasury Note 10 yr (Long) 358 40,784,031 Sep-08 53,045 U.S. Treasury Note 5 yr (Short) 1,398 154,555,453 Sep-08 260,380 U.S. Treasury Note 2 yr (Short) 4,607 973,012,797 Sep-08 (2,011,850) Total $836,578 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $2,733,218) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. $1,362,000 Dec-08/5.00 $46,512 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 1,362,000 Dec-08/5.00 25,919 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 19,678,500 May-12/5.51 1,246,436 34 Putnam VT Diversified Income Fund WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $2,733,218) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. $19,678,500 May-12/5.51 $860,541 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 9,839,000 May-12/5.515 625,957 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 9,839,000 May-12/5.515 429,079 WRITTEN OPTIONS OUTSTANDING at 6/30/08 (premiums received $2,733,218) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. $3,935,500 May-12/5.52 $250,691 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 3,935,500 May-12/5.52 170,919 Total $3,656,054 TBA SALE COMMITMENTS OUTSTANDING at 6/30/08 (proceeds receivable $228,469,023) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6 1/2s, July 1, 2038 $1,000,000 7/14/08 $1,028,594 FNMA, 5 1/2s, July 1, 2038 180,000,000 7/14/08 177,356,250 FNMA, 5s, July 1, 2038 53,000,000 7/14/08 50,784,764 Total $229,169,608 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $1,800,000 $ 1/27/14 4.35% 3 month USD-LIBOR-BBA $(24,767) 13,700,000  3/30/09 3.075% 3 month USD-LIBOR-BBA (109,533) 14,753,000  6/6/18 4.6675% 3 month USD-LIBOR-BBA (14,397) 25,016,000  5/23/10 3 month USD-LIBOR-BBA 3.155% (144,285) 40,786,000  9/24/09 3 month USD-LIBOR-BBA 4.7375% 1,231,269 400,000  9/1/15 3 month USD-LIBOR-BBA 4.53% 6,207 7,819,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (45,907) Citibank, N.A. JPY 812,000,000  9/11/16 1.8675% 6 month JPY-LIBOR-BBA (96,245) $10,850,000  9/29/13 5.078% 3 month USD-LIBOR-BBA (536,514) 15,860,000  7/27/09 5.504% 3 month USD-LIBOR-BBA (678,875) 36,123,000  10/26/12 4.6275% 3 month USD-LIBOR-BBA (748,481) 11,678,000  11/9/09 4.387% 3 month USD-LIBOR-BBA (198,072) 12,000,000  11/9/17 5.0825% 3 month USD-LIBOR-BBA (441,789) 27,601,000  11/23/17 4.885% 3 month USD-LIBOR-BBA (574,885) AUD 8,770,000  12/11/17 6 month AUD-BBR-BBSW 7.04% (238,983) Citibank, N.A., London JPY 960,000,000  2/10/16 6 month JPY-LIBOR-BBA 1.755% 68,329 Credit Suisse First Boston International $4,835,700  7/9/14 4.945% 3 month USD-LIBOR-BBA (226,350) 35 Putnam VT Diversified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International CHF 3,910,000 $ 3/13/18 6 month CHF-LIBOR-BBA 3.3175% $(138,037) CHF 17,290,000  3/15/10 2.59% 6 month CHF-LIBOR-BBA 221,115 CHF 17,290,000  3/15/10 2.6625% 6 month CHF-LIBOR-BBA 197,138 CHF 3,910,000  3/14/18 6 month CHF-LIBOR-BBA 3.3% (143,671) $496,000  8/29/12 5.04556% 3 month USD-LIBOR-BBA (24,396) 894,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 49,373 6,325,020  11/6/17 4.97021% 3 month USD-LIBOR-BBA (178,267) EUR 20,540,000  7/4/15 3.93163% 6 month EUR-EURIBOR-Telerate 1,666,792 Deutsche Bank AG EUR 4,260,000 (E)  4/26/38 6 month EUR-EURIBOR-Reuters 5.065% 87,956 EUR 35,220,000 (E)  4/30/12 6 month EUR-EURIBOR-Reuters 4.31% (746,599) EUR 30,100,000 (E)  4/30/15 4.475% 6 month EUR-EURIBOR-Reuters 875,087 EUR 8,420,000 (E)  4/30/20 6 month EUR-EURIBOR-Reuters 4.7975% (204,479) GBP 15,073,000  6/26/10 6 month GBP-LIBOR-BBA 6.18% (29,394) ZAR 8,620,000  7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% (94,468) $2,040,000  10/16/17 3 month USD-LIBOR-BBA 5.297% 112,663 1,410,000  11/7/17 3 month USD-LIBOR-BBA 5.056% 49,057 Goldman Sachs International SEK 72,780,000 (E)  3/2/11 3 month SEK-STIBOR-SIDE 4.2475% (281,183) SEK 17,430,000 (E)  3/4/19 4.80% 3 month SEK-STIBOR-SIDE 108,087 $20,420,000  3/11/38 5.029% 3 month USD-LIBOR-BBA (461,313) EUR 19,730,000  3/26/10 6 month EUR-EURIBOR-Reuters 4.129% (645,524) GBP 16,440,000  3/29/10 6 month GBP-LIBOR-BBA 5.25% (576,096) GBP 3,980,000  3/27/18 5.0675% 6 month GBP-LIBOR-BBA 369,326 $8,676,000  4/2/18 4.076% 3 month USD-LIBOR-BBA 373,359 20,167,000  4/3/18 3 month USD-LIBOR-BBA 4.19% (681,697) CHF 26,450,000  4/5/10 2.89% 6 month CHF-LIBOR-BBA 227,809 CHF 6,020,000  4/3/18 6 month CHF-LIBOR-BBA 3.42% (167,434) $82,829,000  4/8/10 3 month USD-LIBOR-BBA 2.64% (1,177,621) CHF 8,430,000  4/1/10 2.9% 6 month CHF-LIBOR-BBA 69,644 CHF 1,910,000  4/2/18 6 month CHF-LIBOR-BBA 3.44% (49,895) $10,304,000  4/23/18 4.43% 3 month USD-LIBOR-BBA 163,348 14,587,000  5/19/18 4.525% 3 month USD-LIBOR-BBA 139,572 JPY 2,972,900,000  5/7/10 6 month JPY-LIBOR-BBA 1.09125% (38,916) JPY 654,040,000 (E)  5/7/18 2.205% 6 month JPY-LIBOR-BBA 11,598 JPY 549,700,000  6/10/16 1.953% 6 month JPY-LIBOR-BBA (95,675) $4,200,000  7/25/09 5.327% 3 month USD-LIBOR-BBA (169,593) 59,200,000 (E)  3/8/12 3 month USD-LIBOR-BBA 4.99% 354,608 1,832,000  9/14/14 4.906% 3 month USD-LIBOR-BBA (73,949) 894,000  9/14/17 5.0625% 3 month USD-LIBOR-BBA (41,231) 53,800,000  3/10/10 4.779% 3 month USD-LIBOR-BBA (1,912,203) 40,090,500  9/19/09 3 month USD-LIBOR-BBA 4.763% 1,237,149 76,832,600  9/21/09 3 month USD-LIBOR-BBA 4.60% 2,153,170 21,423,400  9/21/17 5.149% 3 month USD-LIBOR-BBA (1,109,479) GBP 1,650,000 (E)  1/25/38 4.41% 6 month GBP-LIBOR-BBA (93,960) CHF 15,650,000  2/4/13 6 month CHF-LIBOR-BBA 2.8125% (534,370) EUR 10,150,000  2/4/13 4.0525% 6 month EUR-EURIBOR-Reuters 734,143 GBP 1,650,000 (E)  1/7/38 4.33625% 6 month GBP-LIBOR-BBA (73,899) 36 Putnam VT Diversified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. $111,794,000 $  4/27/09 5.034% 3 month USD-LIBOR-BBA $(2,177,939) 3,098,000  3/7/18 4.45% 3 month USD-LIBOR-BBA 11,909 12,555,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% (53,157) 12,762,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (234,569) 71,570,000  3/14/18 4.775% 3 month USD-LIBOR-BBA (1,567,783) 26,583,000  3/20/13 3 month USD-LIBOR-BBA 3.145% (1,015,812) 56,404,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% (722,066) 23,000,000  3/6/16 3 month USD-LIBOR-BBA 5.176% 1,322,016 21,924,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% (570,838) 41,694,000  5/23/10 3 month USD-LIBOR-BBA 3.16% (236,089) 4,970,000  10/10/13 5.054% 3 month USD-LIBOR-BBA (201,974) 6,920,000  10/10/13 5.09% 3 month USD-LIBOR-BBA (294,859) 700,000  7/25/17 3 month USD-LIBOR-BBA 5.652% 66,792 11,000,000  5/10/15 3 month USD-LIBOR-BBA 4.687% 176,636 5,000,000  5/10/35 5.062% 3 month USD-LIBOR-BBA (84,291) 15,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (155,864) 4,100,000  8/13/12 3 month USD-LIBOR-BBA 5.2% 230,866 2,959,000  8/29/17 5.2925% 3 month USD-LIBOR-BBA (193,168) 1,127,000  8/29/17 5.263% 3 month USD-LIBOR-BBA (71,172) 14,538,000  9/11/27 5.27% 3 month USD-LIBOR-BBA (847,240) 16,339,000  5/4/16 5.62375% 3 month USD-LIBOR-BBA (1,243,734) JPY 3,880,000,000  6/6/13 1.83% 6 month JPY-LIBOR-BBA (612,099) $76,832,600  9/21/09 3 month USD-LIBOR-BBA 4.6125% 2,167,256 21,423,400  9/21/17 5.15% 3 month USD-LIBOR-BBA (1,111,035) 1,364,000  9/27/17 5.2335% 3 month USD-LIBOR-BBA (79,635) 40,450,000  10/30/12 4.68375% 3 month USD-LIBOR-BBA (932,493) 780,000  11/7/17 3 month USD-LIBOR-BBA 5.05771% 27,241 11,678,000  11/9/09 4.3975% 3 month USD-LIBOR-BBA (199,885) 12,000,000  11/9/17 5.0895% 3 month USD-LIBOR-BBA (448,271) 63,553,000  11/30/17 4.705% 3 month USD-LIBOR-BBA (406,518) 22,802,000  12/11/17 3 month USD-LIBOR-BBA 4.65% 33,292 15,400,000  8/4/08 3 month USD-LIBOR-BBA 5.40% 308,905 8,600,000  8/4/16 3 month USD-LIBOR-BBA 5.5195% 718,330 59,827,000  1/31/18 3 month USD-LIBOR-BBA 4.25% (1,120,978) 17,075,000  2/5/18 3 month USD-LIBOR-BBA 4.28% (280,089) Lehman Brothers Special Financing, Inc. 21,228,000 14,696 3/14/18 4.35% 3 month USD-LIBOR-BBA 283,392 54,065,000  3/19/13 3 month USD-LIBOR-BBA 3.0675% (2,255,862) 46,705,000  3/20/13 3 month USD-LIBOR-BBA 3.215% (1,635,911) 37,080,000  3/26/10 3 month USD-LIBOR-BBA 2.3525% (461,357) 37,080,000  3/26/10 3 month USD-LIBOR-BBA 2.395% (430,872) 3,780,000 (E)  3/26/38 5.05% 3 month USD-LIBOR-BBA 70,081 26,583,000  3/20/13 3 month USD-LIBOR-BBA 3.07% (1,106,737) 7,560,000 (E)  3/22/38 5.29% 3 month USD-LIBOR-BBA (227) 77,534,000  3/20/13 3 month USD-LIBOR-BBA 3.155% (2,928,055) EUR 5,040,000 (E)  3/22/38 6 month EUR-EURIBOR-Reuters 4.864% (20,955) $98,894,000  3/25/10 3 month USD-LIBOR-BBA 2.345% (1,240,533) 25,900,000  3/25/13 3 month USD-LIBOR-BBA 3.2292% (896,559) 8,800,000  3/25/38 4.583% 3 month USD-LIBOR-BBA 433,717 98,894,000  3/25/10 3 month USD-LIBOR-BBA 2.268% (1,387,423) 37 Putnam VT Diversified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued $51,881,000 $  3/25/10 3 month USD-LIBOR-BBA 2.275% $(721,184) GBP 13,150,000  3/22/10 6 month GBP-LIBOR-BBA 5.075% (546,296) GBP 3,710,000  3/20/18 4.99% 6 month GBP-LIBOR-BBA 388,966 EUR 3,330,000 (E)  3/29/38 6 month EUR-EURIBOR-Reuters 4.9625% 27,009 EUR 35,370,000 (E)  4/12/12 6 month EUR-EURIBOR-Reuters 4.10% (956,998) EUR 30,100,000 (E)  4/13/15 4.31% 6 month EUR-EURIBOR-Reuters 1,192,697 EUR 8,400,000 (E)  4/13/20 6 month EUR-EURIBOR-Reuters 4.6575% (335,359) $49,773,000  4/16/18 4.405% 3 month USD-LIBOR-BBA 856,165 8,479,000  4/21/38 4.945% 3 month USD-LIBOR-BBA $4,506 6,390,000 (E)  4/26/38 5.3325% 3 month USD-LIBOR-BBA (21,918) EUR 16,220,000 (E)  6/3/18 6 month EUR-EURIBOR-Reuters 4.912% (26,567) $57,180,000 (E) 7/2/18 5.19% 3 month USD-LIBOR-BBA  EUR 38,930,000 (E) 7/2/18 6 month EUR-EURIBOR-Reuters 4.9425%  $66,000,000  6/10/13 3 month USD-LIBOR-BBA 4.127% (308,552) 12,604,000  6/10/38 5.1275% 3 month USD-LIBOR-BBA (321,384) EUR 8,050,000 (E)  6/11/38 4.52% 6 month EUR-EURIBOR-Reuters 356,250 $12,080,000 (E)  6/11/38 3 month USD-LIBOR-BBA 5.54% 234,594 EUR 7,100,000 (E)  6/12/38 4.7625% 6 month EUR-EURIBOR-Reuters 107,345 $10,650,000 (E)  6/12/38 3 month USD-LIBOR-BBA 5.4175% 107,032 EUR 16,220,000 (E)  6/12/18 4.7225% 6 month EUR-EURIBOR-Reuters 192,097 $24,069,000 (E)  6/12/18 3 month USD-LIBOR-BBA 5.1575% (42,121) 46,286,000  6/20/18 3 month USD-LIBOR-BBA 4.0575% (2,278,499) 24,069,000 (E)  6/3/18 5.28% 3 month USD-LIBOR-BBA (64,024) 54,156,000  6/12/17 3 month USD-LIBOR-BBA 5.717% 4,466,613 32,862,000  6/14/17 3 month USD-LIBOR-BBA 5.8725% 3,079,173 38,817,000  8/3/08 3 month USD-LIBOR-BBA 5.425% 783,359 9,049,000  8/3/11 3 month USD-LIBOR-BBA 5.445% 559,884 87,000  8/3/16 5.5675% 3 month USD-LIBOR-BBA (7,564) $554,000  10/23/08 3 month USD-LIBOR-BBA 5.26% 6,453 223,000  10/23/16 3 month USD-LIBOR-BBA 5.3275% 12,650 554,000  10/23/08 5.255% 3 month USD-LIBOR-BBA (6,437) 223,000  10/23/16 5.325% 3 month USD-LIBOR-BBA (12,611) 25,107,000  3/15/09 4.9298% 3 month USD-LIBOR-BBA (663,700) 63,445,000  8/31/09 3 month USD-LIBOR-BBA 4.89% 2,134,712 13,401,000  8/31/27 5.4925% 3 month USD-LIBOR-BBA (1,175,515) 13,401,000  9/4/27 5.4475% 3 month USD-LIBOR-BBA (1,093,082) 63,445,000  9/4/09 3 month USD-LIBOR-BBA 4.836% 2,068,295 68,824,000  9/11/09 3 month USD-LIBOR-BBA 4.6525% 2,042,754 2,284,000  9/11/17 5.0525% 3 month USD-LIBOR-BBA (104,180) 26,727,000  9/19/09 3 month USD-LIBOR-BBA 4.755% 821,488 76,832,600  9/24/09 3 month USD-LIBOR-BBA 4.695% 2,271,570 21,423,400  9/24/17 5.285% 3 month USD-LIBOR-BBA (1,338,288) 36,123,000  10/26/12 4.61375% 3 month USD-LIBOR-BBA (727,744) JPY 991,400,000  6/10/16 1.7775% 6 month JPY-LIBOR-BBA (49,215) $390,000  11/7/17 3 month USD-LIBOR-BBA 5.05521% 13,545 11,678,000  11/9/09 4.403% 3 month USD-LIBOR-BBA (200,795) 12,000,000  11/9/17 5.067% 3 month USD-LIBOR-BBA (427,361) 44,647,000  12/11/17 3 month USD-LIBOR-BBA 4.839% 714,941 JPY 1,700,000,000  10/21/15 1.61% 6 month JPY-LIBOR-BBA 44,803 $23,409,000  1/16/18 4.375% 3 month USD-LIBOR-BBA 169,397 38 Putnam VT Diversified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued $ 2,734,210 $  2/8/13 3.441% 3 month USD-LIBOR-BBA $ 62,498 40,840,000  2/14/13 3.563% 3 month USD-LIBOR-BBA 709,866 EUR 2,520,000 (E)  3/26/38 6 month EUR-EURIBOR-Reuters 4.74% (48,181) $37,080,000  3/26/10 3 month USD-LIBOR-BBA 2.325% (481,105) EUR 19,730,000  3/29/10 6 month EUR-EURIBOR-Reuters 4.25% (587,600) $5,000,000 (E)  3/29/38 5.31% 3 month USD-LIBOR-BBA (8,150) Merrill Lynch Capital Services, Inc. 36,123,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (731,891) 20,192,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA 63,325 JPY 549,700,000  6/10/16 1.99625% 6 month JPY-LIBOR-BBA (112,498) Merrill Lynch Derivative Products AG JPY 274,800,000  6/11/17 2.05625% 6 month JPY-LIBOR-BBA (59,213) Morgan Stanley Capital Services, Inc. GBP 6,290,000  3/28/18 5.065% 6 month GBP-LIBOR-BBA 585,933 GBP 26,070,000  3/29/10 6 month GBP-LIBOR-BBA 5.21% (952,061) $416,000  8/29/17 5.26021% 3 month USD-LIBOR-BBA (26,180) Total $(15,049,602) (E) See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. $2,135,000 (1)(F) 7/1/08 Banc of America The spread $(48,383) Securities AAA return of Banc 10 year Index of America multiplied by Securities- CMBS the modified AAA 10 year Index duration factor minus 125 bp 36,998,000 (1)(F) 11/1/08 Banc of America The spread (309,710) Securities AAA return of Banc 10 year Index of America multiplied by Securities- CMBS the modified AAA 10 year Index duration factor minus 20 bp Goldman Sachs International 988,000 (F) 9/15/11 678 bp (1 month Ford Credit Auto (13,738) USD-LIBOR-BBA) Owner Trust Series 2005-B Class D EUR 16,248,000 (F) 3/26/09 (2.27%) Eurostat 202,175 Eurozone HICP excluding tobacco EUR 9,090,000 4/30/13 2.375% French Consumer (314,376) Price Index excluding tobacco EUR 9,090,000 (F) 4/30/13 (2.41%) Eurostat 432,338 Eurozone HICP excluding tobacco EUR 9,090,000 5/6/13 2.34% French Consumer (330,701) Price Index excluding tobacco 39 Putnam VT Diversified Income Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International continued EUR 9,090,000 5/6/13 (2.385%) Eurostat $367,063 Eurozone HICP excluding tobacco GBP 5,454,000 5/9/13 3.10% GBP Non-revised (365,696) Retail Price Index GBP 1,188,000 1/7/38 3.485% GBP Non-revised (257,693) UK Retail Price Index excluding tobacco GBP 1,581,000 1/7/18 (3.11%) GBP Non-revised 215,711 UK Retail Price Index excluding tobacco GBP 1,581,000 (F) 1/24/18 (3.26%) GBP Non-revised 168,249 UK Retail Price Index excluding tobacco GBP 1,188,000 (F) 1/24/38 3.6665% GBP Non-revised (153,892) UK Retail Price Index excluding tobacco JPMorgan Chase Bank, N.A. $6,650,700 (1)(F) 8/1/08 Change in spread The spread (684,084) of Lehman return of Lehman Brothers AAA Brothers AAA 8.5+ Commercial 8.5+ CMBS Index Mortgage Backed adjusted by Securities Index modified minus 17.5 bp duration factor Lehman Brothers Special Financing, Inc. 8,124,000 7/2/10 (3.4075%) USA Non Revised  Consumer Price Index- Urban (CPI-U) 2,687,000 (1) 7/1/08 Lehman Brothers The spread (55,296) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 75 bp 2,687,000 (2) 7/1/08 (Beginning The spread (119,605) of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 100 bp) 3,045,000 (1)(F) 8/1/08 Lehman Brothers The spread (29,403) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor plus 40 bp 3,045,000 (1)(F) 8/1/08 Lehman Brothers The spread (27,880) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor plus 50 bp 40 Putnam VT Diversified Income Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Lehman Brothers Special Financing, Inc. continued $6,834,000 (1)(F) 8/1/08 Lehman Brothers The spread $(88,200) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 25 bp 21,090,000 (1)(F) 11/1/08 Lehman Brothers The spread (306,606) SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 125 bp Merrill Lynch Capital Services, Inc. 54,589,334 7/14/08 (2.61%) 5.50% FNMA 5.50% 30 YR (314,049) TBA Morgan Stanley Capital Services, Inc. 6,938,000 (1)(F) 8/1/08 Beginning The spread (73,106) of period nominal return of Lehman spread of Lehman Brothers Aaa Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor Total $(2,106,882) (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. (1) Fund receives the net fixed and total return payment if positive and pays the net fixed and total return payment if negative. (2) Fund pays the net fixed and total return payment if positive and receives the net fixed and total return payment if negative. CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $100,000 12/20/08 550 bp $(3,004) DJ ABX NA CMBX BBB Index 96 140,000 (F) 10/12/52 (134 bp) 40,061 DJ ABX NA HE AAA Index 101,418 870,026 (F) 7/25/45 18 bp 30,189 DJ CDX NA HY Series 9 Index 7,496 3,997,620 12/20/12 (375 bp) 357,744 Financial Security Assurance Inc.  460,000 (F) 12/20/12 95 bp (86,815) Ford Motor Co., 7.45%, 7/16/31  340,000 3/20/12 (525 bp) 89,147 Ford Motor Credit Co., 7%, 10/1/13  1,020,000 3/20/12 285 bp (248,675) Idearc, Inc T/L Bank Loan  400,000 6/20/12 (152 bp) 41,822 Lehman Brothers Holdings, 6 5/8%, 1/18/12  885,000 9/20/13 269 bp (2,770) Nalco, Co. 7.75%,11/15/11  65,000 9/20/12 350 bp (1,190) Visteon Corp., 7%, 3/10/14 (119,531) 450,000 9/20/13 (500 bp) 33,835 41 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Barclays Bank PLC Peru CD $ $859,623 1/7/09 170 bp $6,478 Peru CD  816,013 11/10/08 170 bp 5,704 Bear Stearns Credit Products, Inc. Claires Stores, 9 5/8%, 6/1/15  50,000 6/20/12 230 bp (7,774) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13  105,000 12/20/08 725 bp (2,252) Abitibibowater Inc., 6 1/2%, 6/15/13  100,000 12/20/08 800 bp (1,777) Abitibibowater Inc., 6 1/2%, 6/15/13  100,000 12/20/08 825 bp (1,654) Advanced Micro Devices Inc., 7.75%, 11/1/12  1,870,000 3/20/09 575 bp 1,677 DJ ABX HE A Index 2,025,275 2,852,500 1/25/38 369 bp (551,388) DJ ABX HE AAA Index 496,335 1,711,500 1/25/38 76 bp (429,929) DJ ABX NA HE AAA Index 173,362 1,622,215 7/25/45 18 bp 39,242 DJ ABX NA HE AAA Index 337,094 4,030,989 7/25/45 18 bp 3,822 DJ ABX NA HE AAA Index 326,879 4,030,989 7/25/45 18 bp (6,393) Freescale Semiconductor, 8 7/8%, 12/15/14  180,000 9/20/12 495 bp (20,325) Sanmina-Sci Corp., 8 1/8%, 3/1/16  215,000 6/20/13 585 bp (7,893) Sanmina-Sci Corp., 8 1/8%, 3/1/16  45,000 3/20/09 275 bp (275) Sara Lee Corp., 6 1/8%, 11/1/32  250,000 9/20/11 (43 bp) (318) Seat Pagine Gialle S.P.A., 8%, 4/30/14  EUR 400,000 3/20/13 815 bp (2,561) Wind Acquisition 9 3/4%, 12/1/15  EUR 198,000 3/20/13 (495 bp) (4,572) Credit Suisse First Boston International Ukraine Government, 7.65%, 6/11/13  $795,000 10/20/11 194 bp (27,200) Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12  160,000 6/20/09 165 bp (6,222) DJ ABX NA HE AAA Index 206,883 1,355,119 7/25/45 18 bp 95,732 DJ CMB NA CMBX AA Index (177,040) 792,000 (F) 10/12/52 (25 bp) (45,705) DJ CMB NA CMBX AAA Index 133,156 800,000 (F) 12/13/49 8 bp 67,621 DJ CMB NA CMBX AAA Index 1,425,810 9,101,500 (F) 2/17/51 35 bp 812,788 Dynegy Holdings Inc., 6 7/8%, 4/1/11  110,000 6/20/17 297 bp (12,055) Freeport-McMoRan Copper & Gold, Inc.  440,000 3/20/12 41 bp (2,049) Freeport-McMoRan Copper & Gold, Inc.  441,600 3/20/12 (82 bp) (844) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15  135,000 3/20/09 600 bp (1,304) Republic of Peru, 8 3/4%, 11/21/33  455,000 4/20/17 125 bp (6,877) 42 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Deutsche Bank AG DJ ABX NA HE AAA Index $81,212 $781,648 7/25/45 18 bp $14,822 DJ ABX NA HE AAA Index 217,239 2,857,534 7/25/45 18 bp (25,467) DJ iTraxx Europe Series 8 Version 1 (46,043) EUR 480,000 12/20/12 (375 bp) (13,778) DJ iTraxx Europe Series 9 Version 1 135,598 EUR 1,985,000 6/20/13 (650 bp) (19,473) General Electric Capital Corp., 6%, 6/15/12  $280,000 9/20/13 109 bp (6,828) Grohe Holding GmBh, 8 5/8%, 10/1/14  EUR 115,000 6/20/09 400 bp 1,274 Grohe Holding GmBh, 8 5/8%, 10/1/14  EUR 420,000 6/20/09 400 bp 4,654 India Government Bond, 5.87%, 1/2/10  $3,410,000 (F) 1/11/10 170 bp 24,288 iStar Financial, Inc., 6%, 12/15/10 22,275 330,000 3/20/09 500 bp 11,907 Korea Monetary STAB Bond, 5%, 2/14/09  1,240,000 (F) 2/23/09 105 bp 2,143 Korea Monetary STAB Bond, 5.04%, 1/24/09  925,000 (F) 2/2/09 130 bp 3,919 Korea Monetary STAB Bond, 5.15%, 2/12/10  1,240,000 (F) 2/19/10 115 bp 4,948 Malaysian Government, 6.844%, 10/1/09  1,529,000 10/1/09 90 bp 10,191 Nalco, Co. 7.75%, 11/15/11  60,000 12/20/12 363 bp (1,120) Republic of Argentina, 8.28%, 12/31/33  187,500 4/20/13 (565 bp) 3,771 Republic of Argentina, 8.28%, 12/31/33  490,000 8/20/12 (380 bp) 34,088 Republic of Argentina, 8.28%, 12/31/33  1,755,000 3/20/13 (551 bp) 32,986 Republic of Brazil, 12 1/4%, 3/6/30  700,000 10/20/17 105 bp (21,198) Republic of China, zero coupon, 12/5/08  2,068,000 (F) 12/12/08 115 bp 7,236 Republic of Indonesia, 6.75%, 2014  435,000 9/20/16 292 bp (7,564) Republic of Peru, 8 3/4%, 11/21/33  455,000 4/20/17 126 bp (6,336) Republic of South Korea, 5.45%, 1/23/10  480,000 (F) 2/1/10 101 bp 900 Republic of Turkey, 11 7/8%, 1/15/30  680,000 6/20/14 195 bp (42,365) Republic of Venezuela, 9 1/4%, 9/15/27  440,000 6/20/14 220 bp (66,035) Russian Federation, 7 1/2%, 3/31/30  187,500 4/20/13 (112 bp) (805) Russian Federation, 7.5%, 3/31/30  550,000 8/20/17 86 bp (14,480) Smurfit Kappa Funding, 10 1/8%, 10/1/12  EUR 390,000 6/20/09 135 bp 75 United Mexican States, 7.5%, 4/8/33  $1,095,000 3/20/14 56 bp (32,983) 43 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Deutsche Bank AG continued United Mexican States, 7.5%, 4/8/33 $ $405,000 4/20/17 66 bp $(19,147) Unity Media GmBh, 8 3/4%, 2/15/15  EUR 375,000 6/20/13 460 bp (14,674) Virgin Media Finance PLC, 8 3/4%, 4/15/14  EUR 375,000 9/20/13 477 bp (9,910) Goldman Sachs International Advanced Micro Devices, 7 3/4%, 11/1/12  $325,000 3/20/09 515 bp (1,127) Any one of the underlying securities in the basket of BB CMBS securities  3,016,000 (a) 2.461% (442,136) DJ ABX HE A Index 417,474 623,000 1/25/38 369 bp (144,618) DJ ABX HE AAA Index 146,418 623,000 (F) 1/25/38 76 bp (190,671) DJ ABX NA HE AAA Index 105,260 1,384,578 7/25/45 18 bp (4,507) DJ CDX NA CMBX AAA Index 40,233 1,100,000 3/15/49 7 bp (37,645) DJ CDX NA HY Series 9 Index 446,422 9,276,300 12/20/12 375 bp (366,313) DJ CDX NA HY Series 9 Index 25-35% tranche  3,280,000 12/20/10 429 bp 117,919 DJ CDX NA HY Series 9 Index 25-35% tranche  2,370,000 12/20/10 108.65 bp (96,075) DJ CDX NA HY Series 9 Index 25-35% tranche  4,100,000 12/20/10 305 bp 26,002 DJ CDX NA IG Series 10 Index 76,012 3,960,000 6/20/18 (150 bp) 25,647 DJ CDX NA IG Series 10 Index 30-100% tranche  17,856,000 6/20/13 (50 bp) 13,102 General Motors Corp., 7 1/8%, 7/15/13  210,000 9/20/08 620 bp (2,068) General Motors Corp., 7 1/8%, 7/15/13  990,000 9/20/08 620 bp (9,747) Lehman Brothers Holdings, 6 5/8%, 1/18/12  885,000 9/20/17 (67.8 bp) 91,343 Lighthouse International Co, SA, 8%, 4/30/14  EUR 350,000 3/20/13 680 bp (23,597) Merrill Lynch & Co., 5%, 1/15/15  $885,000 9/20/17 (59.8 bp) 86,250 Rhodia SA, Euribor +275, 10/15/13  EUR 190,000 9/20/13 (367 bp) 6,501 Rhodia SA, Euribor +275, 10/15/13  EUR 160,000 9/20/13 (387 bp) 3,499 Wind Acquisition 9 3/4%, 12/1/15  EUR 350,000 3/20/13 597 bp 28,847 Wind Acquisition 9 3/4%, 12/1/15  EUR 460,000 12/20/10 (340 bp) (4,151) JPMorgan Chase Bank, N.A. Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15  EUR 350,000 3/20/13 795 bp 35,268 DJ CDX NA HY Series 9 Index 25-35% tranche  $2,430,000 12/20/10 105.5 bp (100,329) DJ CDX NA IG Series 10 Index (11,954) 2,000,000 6/20/13 155 bp 2,013 44 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued DJ CDX NA IG Series 10 Index $(1,765) $320,000 6/20/13 155 bp $470 DJ CDX NA IG Series 9 Index  7,840,000 (F) 12/20/12 (13.55 bp) 120,811 DJ iTraxx Europe Crossover Series 8 Version 1 (187,066) EUR 1,400,000 12/20/12 (375 bp) (92,960) Freeport-McMoRan Copper & Gold, Inc.  $883,300 3/20/12 (85 bp) (2,588) Idearc, Inc T/L Bank Loan  400,000 6/20/12 79 bp (49,699) iStar Financial, Inc., 6%, 12/15/10 22,050 315,000 (F) 3/20/09 500 bp 12,927 Republic of Argentina, 8.28%, 12/31/33  520,000 6/20/14 235 bp (94,625) Republic of Hungary, 4 3/4%, 2/3/15  495,000 4/20/13 (171.5 bp) (9,367) Republic of Indonesia, 6.75%, 3/10/14  700,000 6/20/17 171.5 bp (70,263) Republic of Turkey, 11 7/8%, 1/15/30  725,000 5/20/17 230 bp (62,261) Republic of Turkey, 11 7/8%, 1/15/30  535,000 5/20/17 244 bp (41,095) Republic of Turkey, 11 7/8%, 1/15/30  175,000 10/20/12 154 bp (8,217) Russian Federation, 7 1/2%, 3/31/30  590,000 5/20/17 60 bp (26,945) Russian Federation, 7.5%, 3/31/30  825,000 8/20/12 65 bp (9,468) Russian Federation, 7.5%, 3/31/30  550,000 8/20/17 85 bp (14,896) Sanmina-Sci Corp., 8 1/8%, 3/1/16  170,000 6/20/13 595 bp (4,781) Smurfit-Stone Container Enterprises, 7 1/2%, 6/1/13  60,000 (F) 3/20/13 685 bp (3,232) Lehman Brothers Special Financing, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12  645,000 3/20/09 525 bp (1,771) Bear Stearns Co. Inc., 5.3%, 10/30/15  885,000 9/20/17 (77 bp) 17,200 Community Health Systems, 8 7/8%, 7/15/15  160,000 12/20/12 360 bp (5,688) DJ ABX HE A Index 417,474 623,000 1/25/38 369 bp (144,100) DJ ABX HE A Index 433,680 624,000 1/25/38 369 bp (128,795) DJ ABX HE AAA Index 146,418 623,000 (F) 1/25/38 76 bp (190,671) DJ ABX HE AAA Index 174,720 624,000 (F) 1/25/38 76 bp (162,910) DJ ABX HE AAA Index 330,890 1,141,000 (F) 1/25/38 76 bp (286,475) DJ ABX HE PEN AAA Index 20,789 294,071 (F) 5/25/46 11 bp (22,140) DJ ABX HE PEN AAA Index 21,293 295,915 (F) 5/25/46 11 bp (21,906) DJ ABX NA HE AAA Index 336,683 4,428,687 (F) 7/25/45 18 bp (25,893) DJ ABX NA HE AAA Index 132,667 1,716,484 (F) 7/25/45 18 bp (7,861) DJ CDX NA CMBX AA Index (2,060) 65,000 (F) 3/15/49 (15 bp) 13,336 DJ CDX NA HY Series 10 Index 571,106 9,230,000 6/20/13 500 bp 39,068 45 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued DJ CDX NA HY Series 10 Index $793,977 $12,454,545 6/20/13 500 bp $76,070 DJ CDX NA HY Series 8 Index 35-60% tranche  32,486,000 6/20/12 95 bp (2,542,634) DJ CDX NA HY Series 8 Index 35-60% tranche  6,104,000 6/20/12 104 bp (457,367) DJ CDX NA HY Series 9 Index 25-35% tranche  9,600,000 12/20/10 104.5 bp (398,695) DJ CDX NA HY Series 9 Index 25-35% tranche  9,600,000 12/20/10 90 bp (431,952) DJ CDX NA HY Series 9 Index 25-35% tranche  22,900,000 12/20/10 171 bp (587,328) DJ CDX NA HY Series 9 Index 25-35% tranche  6,940,000 12/20/10 203 bp (124,987) DJ CDX NA HY Series 9 Index 25-35% tranche  6,940,000 12/20/10 212 bp (110,084) DJ CDX NA HY Series 9 Index, 25-35% tranche  8,770,000 12/20/10 163 bp (241,718) DJ CDX NA IG Series 10 Index 161,438 10,671,000 6/20/18 (150 bp) 25,720 DJ CDX NA IG Series 10 Index 30-100% tranche  9,052,450 (F) 6/20/13 (42 bp) 34,098 DJ CDX NA IG Series 9 Index (375,905) 8,115,500 12/20/17 (80 bp) (52,539) DJ iTraxx Europe Series 9 Version 1 (67,451) EUR 485,000 6/20/13 650 bp (29,562) DJ LCDX NA Series 9 Index, 30-100% tranche  $4,800,000 (F) 12/20/12 96 bp 28,019 Domtar Corp., 7 1/8%, 8/15/15  120,000 12/20/11 (250 bp) 1,291 Federal Republic of Brazil, 12 1/4%, 3/6/30  495,000 4/20/13 170 bp 11,736 Freescale Semiconductor, 8 7/8%, 12/15/14  439,000 6/20/12 355 bp (64,834) Freescale Semiconductor, 8 7/8%, 12/15/14  439,000 6/20/10 (228 bp) 30,012 General Electric Capital Corp., 6%, 6/15/12  560,000 9/20/13 115 bp (12,173) Goldman Sachs Group, Inc., 6.6%, 1/15/12  885,000 9/20/17 (58 bp) 49,058 Goldman Sachs Group, Inc., 6.6%, 1/15/12  670,000 9/20/12 45.5 bp (22,405) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15  95,000 3/20/09 610 bp (849) Jefferson Smurfit Corp., 7 1/2%, 6/1/13  100,000 (F) 3/20/13 645 bp (6,714) MediaCom LLC/ Cap Corp., 9 1/2%, 1/15/13  104,000 6/20/13 740 bp (2,352) MediaCom LLC/ Cap Corp., 9 1/2%, 1/15/13  120,000 9/20/13 820 bp 136 Morgan Stanley Dean Witter, 6.6%, 4/1/12  885,000 9/20/17 (60.5 bp) 73,004 Morgan Stanley Dean Witter, 6.6%, 4/1/12  885,000 9/20/12 48 bp (50,852) 46 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued Republic of Argentina, 8.28%, 12/31/33 $ $187,500 4/20/13 (565 bp) $3,771 Republic of Argentina, 8.28%, 12/31/33  245,000 9/20/12 (469 bp) 10,523 Republic of Argentina, 8.28%, 12/31/33  735,000 5/20/17 296 bp (153,252) Republic of Ecuador, 10%, 8/15/30  415,000 6/20/12 600 bp 7,666 Republic of Ecuador, 10%, 8/15/30  207,500 5/20/12 540 bp 1,206 Republic of Peru, 8 3/4%, 11/21/33  850,000 10/20/16 215 bp 39,833 Republic of Turkey, 11 7/8%, 1/15/30  1,040,000 5/20/17 228 bp (90,657) Republic of Venezuela, 9 1/4%, 9/15/27  875,000 5/20/12 183 bp (94,864) Russian Federation, 7 1/2%, 3/31/30  187,500 4/20/13 (112 bp) (805) United Mexican States, 7.5%, 4/8/33  490,000 4/20/17 67 bp (22,484) Wind Acquisition 9 3/4%, 12/1/15  EUR 205,000 (F) 12/20/10 (357 bp) (4,014) Merrill Lynch Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12  $900,000 6/20/12 (150 bp) 9,416 D.R. Horton Inc., 7 7/8%, 8/15/11  615,000 9/20/11 (426 bp) 9,433 General Motors Corp., 7 1/8%, 7/15/13  680,000 9/20/08 500 bp (8,821) Pulte Homes Inc., 5.25%, 1/15/14  575,000 9/20/11 (482 bp) (18,361) Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11  110,000 6/20/17 295 bp (12,179) KinderMorgan, 6 1/2%, 9/1/12  1,182,000 9/20/12 (128 bp) 11,109 Morgan Stanley Capital Services, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12  350,000 6/20/09 190 bp (12,771) Aramark Services, Inc., 8.5%, 2/1/15  105,000 12/20/12 355 bp (4,856) Bombardier, Inc, 6 3/4%, 5/1/12  450,000 6/20/12 (114 bp) 11,881 Bundesrepublic of Deutschland, 6%, 6/20/16  2,417,000 6/20/18 8 bp (1,579) DJ ABX NA CMBX AAA Index 216,739 3,045,000 (F) 3/15/49 7 bp 4,978 DJ ABX NA CMBX BBB Index 40 55,165 (F) 10/12/52 (134 bp) 15,788 DJ CDX NA HY Series 7 Index 45,144 950,400 12/20/09 (325 bp) 56,373 DJ CDX NA HY Series 9 Index 55,260 1,381,500 12/20/12 375 bp (65,779) DJ CDX NA IG Series 10 Index 355,996 18,273,000 6/20/18 (150 bp) 123,594 DJ CDX NA IG Series 10 Index 30-100% tranche  34,479,000 (F) 6/20/13 (52 bp) (26,890) 47 Putnam VT Diversified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/08 (Unaudited) continued Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Morgan Stanley Capital Services, Inc. continued DJ CDX NA IG Series 10 Index 30-100% tranche $ $11,930,000 (F) 6/20/13 (38.6 bp) $63,373 DJ CDX NA IG Series 7 Index 10-15% tranche 38,400 960,000 12/20/09 0 bp (75,086) DJ CMB NA CMBX AA Index (225,646) 989,000 (F) 10/12/52 (25 bp) (61,643) DJ CMB NA CMBX AAA Index 1,241,809 10,352,000 (F) 12/13/49 8 bp 393,786 DJ CMB NA CMBX AAA Index 4,592,651 42,320,500 (F) 2/17/51 35 bp 1,742,199 Dominican Republic, 8 5/8%, 4/20/27  850,000 11/20/11 (170 bp) 22,212 Dynegy Holdings Inc., 6 7/8%, 4/1/11  110,000 6/20/12 225 bp (7,259) Freeport-McMoRan Copper & Gold, Inc.  1,326,500 3/20/12 44 bp (14,519) Freeport-McMoRan Copper & Gold, Inc.  441,600 3/20/12 (83 bp) (995) Nalco, Co. 7.75%, 11/15/11  65,000 9/20/12 330 bp (1,673) Nalco, Co. 7.75%, 11/15/11  95,000 3/20/13 460 bp 1,342 Republic of Austria, 5 1/4%, 6/20/18  2,417,000 1/4/11 (17 bp) (6,234) Republic of Venezuela, 9 1/4%, 9/15/27  680,000 10/12/12 339 bp (39,334) Total $(5,275,781) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2008: Other Investments in financial Valuation inputs securities instruments Level 1 $19,577 $836,578 Level 2 817,911,121 (23,470,817) Level 3 9,589,008  Total $827,519,706 $(22,634,239) Other financial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of June 30, 2008: Other Investments in financial securities instruments Balance as of December 31, 2007 $94,703 $ Accrued discounts/premiums   Realized gain / loss (1,079,780)  Change in net unrealized appreciation (depreciation) 1,078,036  Net purchases / sales 88  Net transfers in and/or out of Level 3 9,495,961  Balance as of June 30, 2008 $9,589,008 $ Other finnacial instruments include futures, written options,TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 48 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities June 30, 2008 (Unaudited) Putnam VT Diversified Income Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $827,519,706 Foreign currency, at value (Note 1) 2,113,772 Dividends, interest, and other receivables 5,431,150 Receivable for shares of the fund sold 963,345 Receivable for securities sold 469,750 Receivable for sales of delayed delivery securities (Note 1) 228,931,996 Receivable for open forward currency contracts (Note 1) 1,402,998 Receivable for closed forward currency contracts (Note 1) 591,447 Unrealized appreciation on swap contracts (Note 1) 47,101,582 Receivable for closed swap contracts (Note 1) 491,640 Premiums paid on swap contracts (Note 1) 1,214,461 Receivable from Manager (Note 2) 2,143 Total assets Liabilities Payable to custodian (Note 2) 10,038,990 Payable for variation margin (Note 1) 1,755,790 Payable for securities purchased 1,576,784 Payable for purchases of delayed delivery securities (Note 1) 347,629,489 Payable for shares of the fund repurchased 547,231 Payable for compensation of Manager (Notes 2 and 5) 637,967 Payable for investor servicing fees (Note 2) 11,053 Payable for Trustee compensation and expenses (Note 2) 100,091 Payable for administrative services (Note 2) 1,649 Payable for distribution fees (Note 2) 44,786 Payable for auditing fees 59,576 Payable for open forward currency contracts (Note 1) 818,129 Payable for closed forward currency contracts (Note 1) 236,695 Unrealized depreciation on swap contracts (Note 1) 69,533,847 Payable for open swap contracts (Note 1) 11 Payable for closed swap contracts (Note 1) 8,232 Premiums received on swap contracts (Note 1) 17,045,867 TBA sale commitments, at value (Note 1) 229,169,608 Written options outstanding, at value (Notes 1 and 3) 3,656,054 Collateral on securities loaned, at value (Note 1) 2,386,030 Other accrued expenses 69,679 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $540,056,970 Undistributed net investment income (loss) (Note 1) 13,362,401 Accumulated net realized gain (loss) on investments and foreign currency transactions (Note 1) (95,111,544) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (27,401,395) Total  Representing net assets applicable to capital shares outstanding (Continued on next page) THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 49 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities (Continued) June 30, 2008 (Unaudited) Putnam VT Diversified Income Fund Computation of net asset value Class IA Net Assets $211,201,184 Number of shares outstanding 26,569,217 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.95 Computation of net asset value Class IB Net Assets $219,705,248 Number of shares outstanding 27,910,634 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.87 Cost of investments (Note 1): Unaffiliated issuers $832,251,945 Value of securities on loan (Note 1) 2,333,924 Cost of foreign currency (Note 1) 2,113,319 Proceeds receivable on TBA sale commitments (Note 1) 228,469,023 Premiums received on written options (Notes 1 and 3) 2,733,218 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 50 PUTNAM VARIABLE TRUST Statement of Operations Six months ended June 30, 2008 (Unaudited) Putnam VT Diversified Income Fund Investment income Dividends $3,135 Interest- unaffiliated issuers 19,492,664 Interest- affiliated issuers (Note 5) 79,749 Securities lending 5,970 Less: foreign taxes withheld (22,921) Total investment income Expenses Compensation of Manager (Note 2) 1,552,919 Investor servicing fees (Note 2) 67,320 Custodian fees (Note 2) 39,061 Trustee compensation and expenses (Note 2) 19,296 Administrative services (Note 2) 15,637 Distribution fees-class IB (Note 2) 271,251 Auditing 96,830 Legal 25,060 Other 80,568 Fees waived and reimbursed by Manager (Notes 2 and 5) (233,451) Total expenses Expense reduction (Note 2) (40,244) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) 15,448,651 Net realized gain (loss) on futures contracts (Note 1) 710,539 Net realized gain (loss) on swap contracts (Note 1) (10,800,171) Net realized gain (loss) on written options (Notes 1 and 3) 4,294,097 Net realized gain (loss) on foreign currency transactions (Note 1) (2,245,334) Net unrealized appreciation (depreciation) of assets and liabilities in foreign currencies during the period 477,613 Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the period (45,046,440) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 51 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT Diversified Income Fund Six months ended Year ended June 30 December 31 2008* 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $17,664,350 $24,684,603 Net realized gain (loss) on investments and foreign currency transactions 7,407,782 (8,224,980) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (44,568,827) 3,251,536 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (13,071,030) (14,181,956) Class IB (12,116,691) (9,736,427) Increase (decrease) from capital share transactions (Note 4) 1,801,978 (1,817,389) Total increase (decrease) in net assets Net assets: Beginning of period 473,788,870 479,813,483 End of period Undistributed net investment income (loss), end of period $13,362,401 $20,885,772 * Unaudited THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 52 THIS PAGE LEFT BLANK INTENTIONALLY 53 PUTNAM VARIABLE TRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a) investments operations income investments distributions reimbursement of period value (%) (b,c) (in thousands) assets (%) (b,d) net assets (%) (%) Putnam VT Diversified Income Fund (Class IA) June 30, 2008  $8.81 .33 (i) (.70) (.37) (.49)  (.49)  $7.95 (4.20) * $211,201 .37 *(i) 4.02 *(i) 81.50 *(f) December 31, 2007 8.89 .46 (i) (.09) .37 (.45)  (.45)  8.81 4.31 248,629 .75 (i) 5.25 (i) 78.65 (f) December 31, 2006 8.86 .44 (i) .11 .55 (.52)  (.52)  8.89 6.60 291,212 .76 (i) 5.12 (i) 87.14 (f) December 31, 2005 9.27 .44 (i) (.16) .28 (.69)  (.69)  8.86 3.28 348,430 .79 (i) 4.96 (i) 115.07 (f) December 31, 2004 9.32 .51 (i) .33 .84 (.89)  (.89)  9.27 9.58 409,381 .80 (i) 5.68 (i) 79.07 December 31, 2003 8.55 .63 .97 1.60 (.83)  (.83)  9.32 20.27 449,121 .82 7.16 104.06 Putnam VT Diversified Income Fund (Class IB) June 30, 2008  $8.70 .32 (i) (.68) (.36) (.47)  (.47)  $7.87 (4.14) * $219,705 .50 *(i) 3.90 *(i) 81.50 *(f) December 31, 2007 8.78 .43 (i) (.08) .35 (.43)  (.43)  8.70 4.13 225,160 1.00 (i) 5.02 (i) 78.65 (f) December 31, 2006 8.76 .42 (i) .10 .52 (.50)  (.50)  8.78 6.29 188,602 1.01 (i) 4.86 (i) 87.14 (f) December 31, 2005 9.17 .41 (i) (.15) .26 (.67)  (.67)  8.76 3.05 160,295 1.04 (i) 4.70 (i) 115.07 (f) December 31, 2004 9.24 .48 (i) .32 .80 (.87)  (.87)  9.17 9.20 149,586 1.05 (i) 5.41 (i) 79.07 December 31, 2003 8.49 .60 .96 1.56 (.81)  (.81)  9.24 19.91 141,644 1.07 6.86 104.06  Unaudited. * Not annualized. (a) Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements (Note 2). (f ) Portfolio turnover excludes dollar roll transactions. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets June 30, 2008 0.05% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 54 55 PUTNAM VARIABLE TRUST Notes to Financial Statements June 30, 2008 (Unaudited) NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT Diversified Income Fund (the fund), is a series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks as high a level of current income as Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC, believes is consistent with preservation of capital by allocating its investments across all sectors of the global bond markets and across the credit spectrum. The fund may invest in higher yielding, lower rated bonds that have a higher rate of default. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain 56 days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. D) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. E) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each 57 security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. F) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. G) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options 58 are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. H) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counter-party defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. 59 K) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. L) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. M) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. N) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At June 30, 2008, the value of securities loaned amounted to $2,333,924. The fund received cash collateral of $2,386,030 which is pooled with collateral of other Putnam funds into 65 issues of short-term investments. 60 O) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At December 31, 2007, the fund had a capital loss carryover of $103,983,012 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $17,509,545 December 31, 2008 35,797,191 December 31, 2009 39,497,485 December 31, 2010 888,100 December 31, 2013 10,290,691 December 31, 2015 The aggregate identified cost on a tax basis is $833,093,621, resulting in gross unrealized appreciation and depreciation of $21,926,592 and $27,500,507, respectively, or net unrealized depreciation of $5,573,915. P) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Q) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. R) Beneficial interest At June 30, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 82.2% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended June 30, 2008, Putnam Management waived $231,592 of its management fee from the fund. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as 61 determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the period ended June 30, 2008, the fund incurred $67,320 for investor servicing agent functions provided by PFTC. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At June 30, 2008, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended June 30, 2008, the funds expenses were reduced by $40,244 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $369, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Put-nam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. 62 NOTE 3 PURCHASES AND SALES OF SECURITIES During the six months ended June 30, 2008, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $41,114,394 and $77,223,138, respectively. Purchases and sales of U.S. government securities aggregated $363,419,755 and $306,274,928, respectively. Written option transactions during the period ended June 30, 2008 are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of period USD 449,994,000 $9,628,740 EUR 4,020,000 $163,663 Options opened USD 192,118,000 4,276,942 EUR   Options exercised USD   EUR   Options expired USD (335,258,000) (6,781,892) EUR   Options closed USD (237,224,000) (4,390,572) EUR (4,020,000) (163,663) Written options outstanding at end of period USD 69,630,000 $2,733,218 EUR  $ NOTE 4 CAPITAL SHARES At June 30, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Six months ended June 30 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT Diversified Income Fund Class IA Shares sold 116,635 $1,008,720 622,192 $5,457,266 Shares issued in connection with reinvestment of distributions 1,640,029 13,071,030 1,656,771 14,181,956 1,756,664 14,079,750 2,278,963 19,639,222 Shares repurchased (3,422,733) (28,417,991) (6,805,699) (59,307,236) Net decrease Putnam VT Diversified Income Fund Class IB Shares sold 3,135,116 $25,758,802 7,156,861 $61,674,199 Shares issued in connection with reinvestment of distributions 1,535,702 12,116,691 1,149,519 9,736,427 4,670,818 37,875,493 8,306,380 71,410,626 Shares repurchased (2,639,893) (21,735,274) (3,903,885) (33,560,001) Net increase 63 NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the period ended June 30, 2008, management fees paid were reduced by $1,859 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and totaled $79,749 for the period ended June 30, 2008. During the period ended June 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $74,825,108 and $84,673,698, respectively. NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 UNFUNDED LOAN COMMITMENTS As of June 30, 2008, the fund had unfunded loan commitments of $204,437, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Community Health Systems, Inc. $ 22,292 Golden Nugget, Inc. 41,818 Hub International, Ltd. 5,327 NRG Energy, Inc. Total $204,437 NOTE 8 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. In August 2008, the fund recorded a receivable from Put-nam Management for the amount of $13,092 related to restitution payments in connection with a distribution plan approved by the SEC. NOTE 9 NEW ACCOUNTING PRONOUNCEMENT In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 64 THIS PAGE LEFT BLANK INTENTIONALLY 65 THIS PAGE LEFT BLANK INTENTIONALLY 66 THIS PAGE LEFT BLANK INTENTIONALLY 67 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2008
